         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 1 of 42



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                    ENTERED
                                                                                                    07/02/2019
IN RE:                          §
SALIM KAKAL                     §                           CASE NO: 17-35014
       Debtor(s)                §
                                §                           CHAPTER 7
                                §
NF CLEAN, PRESTACAO DE SERVICOS §
      Plaintiff(s)              §
                                §
VS.                             §                           ADVERSARY NO. 18-3010
                                §
SALIM KAKAL                     §
      Defendant(s)              §

                                   MEMORANDUM OPINION

         On September 25, 2018, the Court found Salim Kakal’s debt to NF Clean was excepted

from discharge pursuant to 11 U.S.C. § 523(a)(4) and (6). On January 24, 2019, the Court held

that NF Clean was entitled to an award of attorney’s fees under the Texas Theft Liability Act,

and that the fees were also excepted from discharge under § 523(a)(4). NF Clean requests

$68,879.00 in reasonable and necessary attorney’s fees, $5,073.25 in reasonable and necessary

expenses, and an additional $8,175.00 in appellate fees. Kakal objects to the fees requested,

arguing that they are unreasonable, unnecessary, and excessive. The remaining issue before the

Court is the reasonableness of the fees.

         For the reasons set forth below, NF Clean will be awarded $50,696.95 in reasonable and

necessary attorney’s fees, $1,851.57 in court costs, and $5,450.00 in conditional appellate fees.

                                            Background1

         In 2013, NF Clean Prestacao de Servicos and Salim Kakal entered into an oral agreement

for the purchase of a 2013 Ford F150 Raptor Crew Cab (the “Truck”). (ECF No. 14 at 3).
1
 The following background section is intended to provide context and does not constitute findings of fact
by the Court.


1 / 25
         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 2 of 42



Under the agreement, Salim Kakal or his company, Mondex International, Inc., would purchase

the Truck from Ray Skillman Ford, Inc. in Indiana on NF Clean’s behalf. (ECF No. 14 at 3).

After purchasing the Truck, Kakal would then ship the Truck from Indiana to Houston, and

thereafter to Angola where it would reach NF Clean. (ECF No. 14 at 3).

         Pursuant to the agreement, Kakal purchased the Truck from Ray Skillman Ford on

September 13, 2013 for $68,929.75. (ECF No. 14 at 4). For the purchase of the Truck plus

shipping charges, NF Clean paid Kakal a total of $84,851.87. While in transit to Houston, the

Truck was stolen. (ECF No. 14 at 4). In September 2014, Salim Kakal recovered the stolen

Truck. (July 9, 2019 Hearing at 10:29 a.m.). Although Kakal acknowledged that the stolen

Truck was NF Clean’s property when he regained possession, Kakal sold the Truck and failed to

remit any of the sale proceeds to NF Clean. (July 9, 2018 Hearing at 10:23 a.m.). NF Clean

never received the Truck or its proceeds.

         On March 30, 2016, NF Clean filed a lawsuit in the 61st Judicial District of Harris

County against both Kakal, individually, and Mondex, asserting claims for breach of contract,

fraud, breach of fiduciary duty, conversion, alter ego, and sham to perpetrate fraud. (ECF Nos. 1

at 3; 14-1 at 4). On August 18, 2017, Kakal filed for chapter 7 bankruptcy, staying the state

court lawsuit. (Case No. 17-35014, ECF No. 1). Kakal’s chapter 7 case was subsequently

converted to a chapter 13 bankruptcy on October 26, 2017. (Case 17-35014, ECF No. 27). On

January 1, 2018, NF Clean initiated this adversary proceeding against Kakal, alleging that

Kakal’s debt to NF Clean was nondischargeable under 11 U.S.C. § 523(a)(2), (4), and (6). (ECF

No. 1 at 3).

         The Court held an evidentiary hearing on July 9, 2018, during which Kakal provided

testimony. (July 9, 2018 Hearing at 10:20 a.m.). At the conclusion of hearing, the Court held




2 / 25
         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 3 of 42



that Kakal’s debt to NF Clean was excepted from discharge under § 523(a)(4) and (6), and that

Kakal was liable for damages in the amount of $54,255.73. (July 9, 2018 Hearing at 11:31 a.m.).

Specifically, the Court found that:

         (i)     None of the elements of § 523(a)(2) were proven;

         (ii)    No fiduciary relationship existed between NF Clean and Salim Kakal sufficient to
                 find fraud or defalcation under § 523(a)(4);

         (iii)   Salim Kakal committed larceny and embezzlement under § 523(a)(4) when he
                 received the stolen Truck, subsequently sold it a third party, and failed to remit
                 any of the proceeds of sale to NF Clean;

         (iv)    The act of selling the recovered Truck, which belonged to NF Clean at the time,
                 was willful and malicious under § 523(a)(6).

(July 9, 2018 Hearing at 11:31 a.m.).

                                          Attorney’s Fees

         The parties were unable to reach an agreement regarding appropriate attorney’s fees

following the Court’s liability determination. On September 24, 2018, Kakal filed a brief

opposing an award of attorney’s fees. (See ECF No. 17). Kakal argued that NF Clean was not

entitled to recover attorney’s fees, because: (i) prepetition fees cannot be awarded without a state

court judgment, and (ii) post-petition fees “can only be awarded where there is a contract

between the parties that entitles the creditor to legal fees.” (ECF No. 17 at 1). On January 24,

2019, the Court held that Kakal was entitled to an award of attorney’s fees under the Texas Theft

Liability Act. The Court also held that the fees were excepted from discharge under § 523(a)(4).

         On February 14, 2019, Kakal filed a motion to reconsider the Court’s January 14, 2019

Memorandum Opinion. (See ECF No. 24). Kakal argued that a bankruptcy court could not

award attorney’s fees under a state statute, where the attorney’s fees were not previously




3 / 25
         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 4 of 42



awarded by a non-bankruptcy court. (ECF No. 24 at 1). The Court denied Kakal’s motion to

reconsider on April 25, 2019. (See ECF No. 26).

         On February 14, 2019, the Court also held a hearing to determine the amount of

reasonable and necessary attorney’s fees that should be awarded. NF Clean argues that it is

entitled to an award of $68,883.00 for necessary and reasonable attorney’s fees and $4,781.45 for

reasonable and necessary expenses.       (February 14, 2019 Hearing at 11:02 a.m.).        Kakal

characterizes NF Clean’s requested fees as unreasonable, duplicative, and excessive in light of

the simplicity of the litigated issue. (February 14, 2019 Hearing at 11:22–11:40 a.m.).

         All of NF Clean’s fees, costs and expenses were incurred through its counsel, the Orgain

Bell & Tucker law firm.        Kakal argues that travel fees and expenses should be reduced

significantly because Orgain Bell has a Houston location, making travel from the Beaumont

office unnecessary and costly. (February 14, 2019 Hearing at 11:42 a.m.). NF Clean counters

that the issues are complex, requiring a certain skill and expertise, which could only be provided

by attorneys located in the Beaumont office; thus, all travel fees are necessary and reasonable.

(February 14, 2019 Hearing at 11:12 am.). NF Clean anticipates that on appeal it will incur an

additional $8,175.00 in reasonable and necessary attorneys’ fees and requests that the Court

grant these fees if there is an appeal. (February 14, 2019 at 11:17 a.m.). The Court requested

further briefing on whether a firm may charge travel time in a fee-shifting case. (February 14,

2019 Hearing at 11:48 a.m.).




4 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 5 of 42



                                            Jurisdiction

          The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. §157(b)(2)(J).         Pursuant to 28 U.S.C. § 157(a), this

proceeding has been referred to the Bankruptcy Court by General Order 2012-6.

                                             Analysis

          State law controls both the award and reasonableness of attorney’s fees where state law

supplies the rule of decision. See Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002).

This Court held that NF Clean was entitled to an award of attorneys’ fees pursuant to the Texas

Theft Liability Act (“TTLA”). See TEX. CIV. PRAC. & REM. CODE § 134.005(b) (“Each person

who prevails in a suit under [the TTLA] shall be awarded court costs and reasonable and

necessary attorney’s fees.”). Texas law controls the reasonableness of attorney’s fees. See

Mathis, 302 F.3d at 461.

    I. Court Costs

          NF Clean claims that it is entitled to $5,073.252 in reasonable and necessary expenses.

(February 14, 2019 Hearing at 11:02 a.m.). The prevailing party in a suit under the TTLA is

entitled to court costs and reasonable and necessary attorney’s fees. TEX. CIV. PRAC. & REM.

CODE § 134.005(b). General litigation expenses are not recoverable as attorney’s fees to the

prevailing party under § 134.005(b). In re Mud King Prod., 525 B.R. 43, 60 (Bankr. S.D. Tex.

2015) (citing Int’l Paper Co. v. Frame, No. 01-41094, 2003 WL 21195497, at *6–7 (5th Cir.

2003)).     Recoverable court costs include: deposition costs, filing fees, court reporter fees,

transcripts, and subpoena/citation fees. Int’l Paper, 2003 WL 21195497, at *6–7; Shenandoah

Assoc. v. J & K Prop., Inc., 741 S.W.2d 470, 487 (Tex. App.—Dallas 1987). Fees that are not

2
 At the February 14, 2019 hearing, NF Clean alleged that it was entitled to expenses in the amount of
$4,781.45; however, its exhibit reflects the amount above. The claimed expenses are reproduced as
Appendix B.


5 / 25
         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 6 of 42



recoverable as court costs include: delivery services (such as Federal Express), travel, long

distance phone calls, bond premiums, postage, reproduction/photocopying expense, binding of

briefs, costs of experts, and secretarial overtime. Id. Accordingly, NF Clean is entitled to

$1,851.57 in court costs. (See Appendix B).

    II. Attorney’s Fees

         NF Clean asserts that it is entitled to $68,879.003 in attorney’s fees. (February 14, 2019

Hearing at 11:02 a.m.). Only “reasonable and necessary attorney’s fees should be awarded.”

TEX. CIV. PRAC. & REM. CODE § 134.005(b). The Texas Supreme Court has identified eight

factors courts should consider when determining the reasonableness of attorney’s fees:

         (1) The time and labor required, the novelty and difficulty of the questions
         involved, and the skill required to perform the legal service properly; (2) the
         likelihood . . . that the acceptance of the particular employment will preclude
         other employment by the lawyer; (3) the fee customarily charged in the locality
         for similar legal services; (4) the amount involved and the results obtained; (5) the
         limitations imposed by the client or by the circumstances; (6) the nature and
         length of the professional relationship with the client; (7) the experience,
         reputation, and ability of the lawyer or lawyers performing the services; and
         (8) whether the fee is fixed or contingent on results obtained or uncertainty of
         collection before the legal services have been rendered.

Arthur Anderson & Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997). The party

requesting fees bears the burden of proof. In re Mud King Prod., 525 B.R. 43, 48 (Bankr. S.D.

Tex. 2015). That proof should include: (i) the nature of the work, (ii) who performed the

services and their rate, (iii) approximately when the services were performed, and (iv) the

number of hours worked. Id.




3
 At the February 14, 2019 hearing, NF Clean alleged it was entitled to $68,883.00 in reasonable and
necessary attorney’s fees; however, exhibit 7 reflects the amount listed above.


6 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 7 of 42



          At the hearing on attorney’s fees, NF Clean offered testimony regarding Orgain Bell’s

hourly rates,4 along with a 168-page exhibit5 listing its pre-petition and post-petition fees and

expenses, dating back to June 18, 2014. (See ECF No. 23-1). Kakal does not object to the

hourly rates charged.        Rather, Kakal argues that the amounts charged are unreasonable,

unnecessary and, excessive given the relative simplicity of the issues present in this case.

(February 14, 2019 Hearing at 11:24 a.m.). Kakal maintains that this Court has no authority to

award pre-petition attorney’s fees and NF Clean is only entitled to $8,000.00 in connection with

this adversary proceeding, fees which it has failed to segregate. (February 14, 2019 Hearing at

11:23 a.m.). Although Kakal disputes NF Clean’s recovery of fees in connection with the state

court litigation, it argues that NF Clean is only entitled to $7,000.00 in pre-petition fees if such

fees are allowed. (February 14, 2019 Hearing at 11:24 a.m.).

          A bankruptcy court is not precluded from awarding attorney’s fees even where there is no

prior state court judgment awarding those fees. Saenz v. Gomez, 899 F.3d 384, 390 (5th Cir.

2018) (citing Morrison v. W. Builders of Amarillo, Inc., (In re Morrison), 55 F.3d 473, 479 (5th

Cir. 2009)).

          A. Duty to Segregate

          When a party prevails on multiple claims, not all of which allow for the recovery of

attorneys’ fees, Texas law requires that the party “segregate fees between claims for which they

are recoverable and claims for which they are not.” Edelman v. Drexel Highlander Ltd. P’ship,


4
  At the hearing on its fees, NF Clean testified as to the work performed and hourly rates charged by its
various attorneys: (i) Warren Wise: 359.2 hours at $160.00/hr for a total of $57,472.00; (ii) John Bullard:
41.2 hours at $225.00/hr for a total of $3,195.00; (iii) David Bledsoe: 39.9 hours at $162.00/hr for a total
of $6,384.00; (iv) Kim Daily: 7 hours at $162.00/hr for a total of $1,120.00; (v) Josh Mulland (summer
associate): 2 hours at $80.00/hr for a total of $160.00; (vi) Angie Laird (paralegal): 6.9 hours at $80.00/hr
for a total of $552.00. (February 14, 2019 Hearing at 11:05 a.m.).
5
    The claimed attorney’s fees are reproduced as Appendix A.


7 / 25
         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 8 of 42



DGP, LLC, No. 3:14-CV-4109-P, 2015 WL 5714728, at *8 (N.D. Tex. Sept. 28, 2015) (quoting

Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 311 (Tex. 2006)). The general rule is that

“the plaintiff is required to show that fees were incurred while suing the defendant sought to be

charged with the fees on a claim which allows recovery of such fees.” Tony Gullo Motors I, 212

S.W.3d at 312 (quoting Stewart Title Guar. Co. v. Sterling, 822 S.W.2d 1, 10 (Tex. 1991)). “A

recognized exception to this duty to segregate arises when the attorney’s fees rendered are in

connection with claims arising out of the same transaction and are so interrelated that their

‘prosecution or defense entails proof or denial of essentially the same facts.’” Id. However, “if

any attorney’s fees relate solely to a claim for which such fees are unrecoverable, a claimant

must segregate recoverable from unrecoverable fees.” Id. at 313; see In re Mud King Prod., 525

B.R. 43, 56 (Bankr. S.D. Tex. 2015). “Intertwined facts do not make tort fees recoverable; it is

only when discrete legal services advanced both a recoverable and unrecoverable claim that they

are so intertwined that they need not be segregated.” In re Mud King Prod., 525 B.R. at 56; see

SCA Promotions, Inc. v. Yahoo! Inc., No. 3:14-cv-957-O, 2016 WL 8223206, at * 3 (N.D. Tex.

Nov. 21, 2016) (“The standard to determine whether the fees for intertwined claims are

recoverable is whether the claimant would have done the same work for which it is requesting

fees had it not brought the non-recoverable claim.”).

         On March 30, 2016, NF Clean filed a state court lawsuit against Kakal individually, and

Mondex International, Inc., asserting claims for breach of contract, fraud, breach of fiduciary

duty, conversion, alter ego, and sham to perpetrate fraud. (ECF Nos. 1 at 3; 14-1 at 4). The state

court lawsuit was removed to this Court after Kakal filed chapter 7 bankruptcy. This Court

found Kakal’s debt to NF Clean excepted from discharge pursuant to § 523(a)(4) and (6). The

Court further held NF Clean was entitled to an award of attorney’s fees under the TTLA and that




8 / 25
             Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 9 of 42



those fees were excepted from discharge under § 523(a)(4). Accordingly, NF Clean is only

entitled to recover fees related to the TTLA claim. Tony Gullo Motors I, 212 S.W. 3d at 311.

          NF Clean’s attorney’s fees exhibit includes time spent prosecuting claims against

defendants other than Kakal. Some of that time is reproduced in the chart below. It should be

noted that not all entries reflecting the Court’s analysis are included in the charts provided below.

The charts are merely a small sample of problematic entries.

      Date        Atty                       Description                       Hours    Rate     Amount

6/18/2014        JB       Preliminary research regarding Mondex and            0.60    $225.00   $135.00
                          possible claims against it. [R]6
8/5/2016         WBW      Drafted plaintiff’s request for disclosures to       0.50    $160.00   $80.00
                          Mondex International.
10/13/2016       WBW      Drafted plaintiff’s first set of requests for        2.5     $160.00   $0.00
                          admission, requests for production, and
                          interrogatories to defendant Mondex
                          International, Inc.
11/11/2016       JB       Review partial discovery responses from Salim        0.50    $225.00   112.00
                          and Mondex. [R]
12/13/2016       WBW      Drafted the notice of deposition for defendants      0.30    $160.00   $48.00
                          Mondex International and Salim Kakal.
8/21/2017        WBW      Reviewed and analyzed Mondex’s verified plea         0.20    $160.00   $32.00
                          to capacity for purposes of responding thereto.
8/21/2017        WBW      Drafted a plaintiff’s response to Mondex’s           1.60    $160      $256.00
                          verified plea to capacity.
8/21/2017        WBW      Drafted a proposed order denying Mondex’s            0.20    $160.00   $32.00
                          verified plea to capacity.
8/21/2017        WBW      Conducted legal research regarding whether a         0.80    160.00    128.00
                          lawsuit can be brought against a terminated filing
                          entity for purposes of responding to Mondex’s
                          verified plea to capacity.

(Appendix A, entries 2, 101, 107, 110, 122, 279–81, 284). There are entries that NF Clean has

“written off,” and various entries that include work involving both Kakal and Mondex, which

may be so intertwined that they do not require segregation. (See Appendix A, entries 46, 62,

110, 122, 158). However, fees incurred solely in attempting to recover against a defendant other


6
    The [R] represents redacted portions of an entry.


9 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 10 of 42



than Kakal are not recoverable. In re Mud King Prod., 525 B.R. at 55 (“In cases with multiple

defendants, to recover its attorney[’]s fees, the plaintiff must segregate the fees owed by each

defendant so that the ‘defendants are not charged fees for which they are not responsible.’”).

          There are various entries in the attorney’s fee exhibit for work related to claims other

than the TTLA claim:

   Date          Atty                    Description                      Hours    Rate     Amount

6/20/2017      WBW      Conducted legal research regarding whether        2.00    $160.00   $320.00
                        discovery can be conducted on a piercing the
                        corporate veil theory.
8/22/2017      WBW      Conducted legal research regarding presenting     1.40    $160.00   $224.00
                        attorney’s fees in trial for breach of contract
                        claims.
6/20/2017      WBW      Conducted legal research regarding whether        2.00    $160.00   $320.00
                        discovery can be conducted on a piercing the
                        corporate veil theory.
7/5/2018       WBW      Conducted legal research regarding the legal      2.50    $160.00   $400.00
                        requirements for proving fraud in the
                        bankruptcy code specifically as it relates to
                        non-dischargeability matters.

(Appendix A, entries 207–08, 289, 492). Entries related to fees incurred in the prosecution of

claims other than for the theft under the TTLA are not recoverable. Tony Gullo Motors I, 212

S.W.3d at 311.

          Kakal objects to the amount of time spent communicating between NF Clean and Orgain

Bell. (February 14, 2019 Hearing at 11:27 a.m.). Attorney time spent communicating with a

client may be recoverable. Nevertheless, it is only recoverable if the communications concerned

the TTLA claims. Solid Sys. CAD Servs. v. Total Risc Tech., LTD, No. 4:12-CV-03176, 2016

WL 5942935, at *5 (S.D. Tex. Oct. 13, 2016) (noting plaintiff properly reduced “general

discovery, case management[,] and client communications” as part of its segregation efforts).

Orgain Bell’s billing includes 117 entries in which it cites either correspondence, review of




10 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 11 of 42



correspondence, or phone conferences with NF Clean’s owner, Nuno Fernandes. The substance

of these communications has largely been redacted.

   Date        Atty                   Description                   Hours       Rate     Amount

6/18/2014     JB      Phone conference with Nuno. [R]               0.60      $225.00    $135.00
6/19/2014     JB      Phone conference with Nuno. [R]               0.40      $225.00    $90.00

3/9/2016      WBW     Email correspondence with Nuno Fernandes.     0.30      $160.00    $48.00
                      [R]
3/9/2016      WBW     Email correspondence with Nuno Fernandes.     0.30      $160.00    $48.00
                      [R]
11/16/2016    WBW     Email correspondence with Nuno Fernandes.     0.30      $160.00    $48.00
                      [R]
11/16/2016    WBW     Email correspondence with Nuno Fernandes.     0.30      $160.00    $48.00
                      [R]
4/23/2018     WBW     Email correspondence with Nuno Fernandes.     0.30      $160.00    $48.00
                      [R]
4/25/2018     WBW     Email correspondence with Nuno Fernandes      0.20      $160.00    $32.00
                      regarding … [R]
4/27/2018     WBW     Telephone conversation with Nuno Fernandes    0.40      160.00     $64.00
                      regarding the [R]

(Appendix A, entries 3–4, 49–50, 113–-14, 454, 458, 460). Although Orgain Bell wrote off 25

of these entries, the entries preclude the Court from conducting a reasonableness determination.

The Court is mindful of the need to protect attorney-client privilege. Inasmuch as the burden of

proof is on NF Clean, it failed to meet its burden when it did not provide even a general

description of the nature of the communications. Because the Court cannot determine which of

the entries citing client-communication are properly charged, a reduction of fees is appropriate.

See Fralick v. Plumbers & Pipefitters Nat. Pension Fund, No. 3:09–CV–0752–D, 2011 WL

487754, at *7 (N.D. Tex. Feb. 11, 2011) (reducing fees for entries which detailed conferring with

co-counsel or client and which provided “no explanation of the subject matter of the task or for

what was done, thereby preventing the court from determining whether the time was reasonably

expended”). The court in Fralick found a 10% reduction rate appropriate for entries citing client




11 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 12 of 42



communication or communication with co-counsel where entries: (i) failed to specify the subject

matter, (ii) amounted to 166 entries, and totaled 133.5 hours. Id. Because this case involved a

large number of claims for which attorney’s fees are not recoverable, and because NF Clean

failed to sustain its burden, the Court will only allow compensation for one-half of the time in

this category.

   B. Billing Judgment

          In presenting a request for fees, a party should demonstrate billing judgment. Saizan v.

Delta Concrete Prod. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006). Billing judgment should be

evident from the attorneys’ invoices offered in support of the request and “charges for

duplicative, excessive, or inadequately documented work should be excluded.” In re Mud King

Prod., 525 B.R. at 54 (excluding time for entries that were “block billed, vague and

uninformative” or containing “duplicate entries and excessive time”); see Walker v. Dep’t. of

Hous. and Urban Dev., 99 F.3d 761, 769 (5th Cir. 1996) (noting plaintiffs did not exercise

billing judgment when they billed for issues on which they did not prevail, and for time spent on

issues they did not pursue).

           i.    Trial Preparation

          Kakal objects to the time spent on trial preparation as excessive and duplicative.

(February 14, 2019 Hearing at 11:35 a.m.). Orgain Bell spent time preparing for trial on three

separate occasions:

          i. From April 18, 2017 to April 27, 2017 Orgain Bell noted a total of 43.80 hours of
             trial preparation, including working on a proposed jury charge, conversations with co-
             counsel, and preparing: (i) Kakal’s cross-examination, (ii) Nuno’s direct-examination,
             (iii) opening and closing statements, and (iv) trial exhibits. (See Appendix A, entries
             144–182).

          ii. From August 14, 2017 to August 23, 2017 Orgain Bell noted another 34.90 hours
              preparing for trial, including outlining and preparing: (i) NF Clean’s opening



12 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 13 of 42



             statement, (ii) voir dire presentation, (iii) closing argument, (iv) direct examination
             and (v) Kakal’s cross-examination, along with drafting and revising NF Clean’s
             proposed jury charge, outlining arguments for attorney’s fees, and working on
             demonstrative exhibits. (See Appendix A, entries 260–291).

          iii. From July 2, 2018 to July 8, 2018 Orgain Bell noted 27.20 hours spent preparing for
               an evidentiary hearing in this Court, including preparing: (i) Nuno Fernandes’s direct
               examination, (ii) Salim Kakal’s cross-examination, (iii) NF Clean’s closing argument,
               (iv) attorney’s fees, and (v) discussions with Mr. Wise. (See Appendix A, entries
               480–501).

          At the February 14, 2019 hearing, NF Clean argued that the first trial delay in the state

court proceeding was caused by Kakal and the second delay was a consequence of Kakal’s

bankruptcy filing, and it should therefore not be penalized for having to prepare on three separate

occasions. (February 14, 2019 Hearing at 11:11 a.m.). Kakal agreed that the first trial had been

delayed due to scheduling issues; it maintained, however, that the time spent was excessive. At

the hearing, the Court noted that the issues present in this case are neither novel nor complex.

          The Court agrees that NF Clean should not be penalized for having to prepare additional

time when it did not create the circumstances for a second or third delay.               However, as

mentioned above, NF Clean has a duty to segregate for work done between claims that are

recoverable and those that are not. Tony Gullo Motors I, L.P., 212 S.W.3d at 311; NuVasive, Inc.

v. Lewis, No. A-12-CA-1156-SS, 2014 WL 12873101, at *2 (W.D. Tex. Oct. 23, 2014) (reducing

requested fees from $265,396.00 to $10,000.00 where parties had not segregated fees and the

TTLA claim was not a substantial part of the case). Here, theft or conversion was one of six

initial claims at the state court level. At the federal level, it was one of three claims. In failing to

reduce a percentage of the amount claimed, NF Clean did not seek the appropriate amount of

fees.




13 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 14 of 42



 ii.      Vague, Unrelated, and Unnecessary Claims

          NF Clean’s requested fees include billing entries that: (i) are vague, (ii) exhibit work

incurred in the prosecution of persons other than Kakal, (ii) deal with issues unrelated to the

TTLA claim, or (iv) are for claims on which NF Clean either did not prevail or did not pursue.

   Date          Atty                    Description                       Hours    Rate     Amount

10/15/2014     JB       Draft demand letter to Forgiato regarding          0.60    $225.00   $135.00
                        return of funds to Nuno.
10/15/2014     JB       Research Forgiato relative to demand for return    0.20    $225.00   $45.00
                        of funds.
10/15/2014     JB       Exchange correspondence with Forgiato              0.20    $22500    $45.00
                        regarding demand for return of Nuno’s money
10/15/2014     JB       Review correspondence from Nuno regarding          0.20    $225.00   $45.00
                        background on funds held by Forgiato.
4/1/2016       JB       Draft Memo [R].                                    0.20    $225.00   $45.00

6/7/2016       WBW      Drafted plaintiff's motion for default judgment.   1.30    $160.00   $208.00

6/8/2016       JB       Address evidentiary issues regarding motion        0.20    $225.00   $45.00
                        for default judgment w/ related review of
                        applicable statutes and rules.
6/8/2016       WBW      Researched the Harris county District Clerk’s      0.50    $160.00   $80.00
                        office for purposes of determining whether the
                        defendants have been served and filed answers.
6/8/2016       WBW      Continued drafting plaintiff’s motion for          1.30    160.00    $208.00
                        default judgment.
6/8/2016       WBW      Conference call with the Harris County District    0.30    $160.00   $48.00
                        Clerk’s office for purposes of determining
                        whether the defendants have been served and
                        filed answers.
7/1/2016       WBW      Finalized plaintiff’s motion for default           1.00    $160.00   $160.00
                        judgment, including the order granting the
                        default judgment.
2/10/2017      WBW      Conducted legal research regarding . . . [R].      1.50    $160.00   $240.00
4/21/2017      WBW      Email correspondence [R]                           .10     $160.00   $16.00
4/21/2017      WBW      Telephone conversation [R]                         0.30    $160.00   $48.00
5/22/2017      WBW      Telephone call with Agostinho Lourenco’s           0.30    $160.00   $48.00
                        attorney regarding … [R].
5/23/2017      WBW      Email correspondence with Agostinho                0.20    $160.00   $32.00
                        Lourenco’s attorney regarding … [R]
5/25/2017      AL       Perform extensive research via Westlaw,            4.00    $80.00    $320.00
                        LexisNexis, PublicData, TXDMV, BMV of
                        Indiana, Dept. of Transportation and the Harris
                        County Tax Assessor regarding … [R]



14 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 15 of 42



8/23/2017      WBW       Conducted background research related to           1.40   $160.00   $224.00
                         Zoila Prentice and her potential assets that may
                         be community property.
10/3/2017      WBW       Conducted legal research with respect to Zoila     1.20   $160.00   $192.00
                         Roxana Prentice-Florez for purposes of
                         determining whether she owns any property
                         that may be community property to which
                         Salim Kakal may have a claim to.

(See Appendix A, entries 12–19, 72, 77–88, 134, 159–60, 194–96, 199, 207–18, 289, 300, 302–

04, 318, 378, 393). For example, on April 1, 2016, Orgain Bell billed $45.00 for drafting a

“memo” failing to specify what the memo was for and for whom it was drafted. (Appendix A,

entry 65). On April 21, 2017, Orgain Bell entered fees for email correspondence and a telephone

conversation that also fail to describe the “what” and the “who.” (Appendix A, entries 159–60).

These non-specific entries preclude the Court from making a reasonableness determination.

          Additionally, NF Clean includes entries for work performed in drafting and filing NF

Clean’s motion for default judgment. (Appendix A, entries 77–78, 82, 88, 90, 93–96, 98, 100).

Given that NF Clean did not prevail on its motion for default judgment, it is not entitled to

recovery for fees incurred in that work. (See Appendix A, entry 90 (writing off work done for a

motion for default judgment, yet not doing so for other entries involving the same issue)).

          The entries noted in the chart above are examples of fees that NF Clean may not recover

in full, because they (i) inadequately describe the work performed, (ii) are for causes of action on

which they did not prevail, and (iii) include unnecessary work. See In re Mud King Prod., 525

B.R. at 54, 57 (discounting or excluding time that is excessive, redundant, vague, uninformative,

or otherwise unnecessary for prosecution of the TTLA Claim); Walker v. Dep’t. of Hous. and

Urban Dev., 99 F.3d at 769.

          Plaintiffs seeking attorney’s fees must demonstrate that they exercised appropriate billing

judgment. Saizan, 448 F.3d at 799. Billing judgment requires documentation of the hours



15 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 16 of 42



charged and of the hours written off as unproductive, excessive or redundant. Id. The proper

remedy for omitting evidence of billing judgment does not include a denial of fees but, rather, a

reduction of the award by a percentage intended to substitute for the exercise of billing judgment.

Id.

          The Court notes that in “writing off” some amounts, NF Clean exercised some billing

judgment. However, in failing to exclude amounts for issues on which it did not prevail and

reduce amounts for entries that are vague or excessive, NF Clean failed to demonstrate complete

billing judgment. Walker v. Dep’t. of Hous. and Urban Dev., 99 F.3d at 769; (see Appendix A,

entry 90 (writing off work done for a motion for default judgment, yet not doing so for other

entries involving the same issue)). Accordingly, the Court will exclude time entries (i) reflecting

work unnecessary to the TTLA claim, (ii) for issues on which NF Clean did not prevail, and

(ii) which are so vague or redacted that it inhibits the Court’s assessment of the entries’

reasonableness. In re Mud King Prod., 525 B.R. at 59. The Court further reduces amounts for

trial preparation by 10%. Walker, 99 F.3d at 769 (reducing a fees award by 15% where “there

was no evidence of billing judgment); Saizan, 448 F.3d at 799, 800 (imposing a 10% reduction

for failure to write off duplicative, unproductive or excessive time).

      C. Block Billing

          “The term ‘block billing’ refers to the time-keeping method by which each lawyer and

legal assistant enters the total daily time spent working on a case, rather than itemizing the time

expended on specific tasks.” Gurule v. Land Guardian, Inc., No. 4:15-CV-03487, 2017 WL

67671821, at *4 (S.D. Tex. Oct. 24, 2017). When time records are block billed, the court cannot

accurately determine the number of hours spent on any particular task, and the court is hindered

in determining whether the hours billed are reasonable. Id. (quoting Barrow v. Greenville Indep.




16 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 17 of 42



Sch. Dist., No. 3:00-CV00913-D, 2005 WL 6789456, at *4 (N.D. Tex. Dec. 20, 2005)). For

example, a person engaging in block billing would record the total amount of time spent on a

case that day, and then group several tasks under that single entry, leaving the court unable to

determine how much time was devoted to a given task. Castro v. Precision Demolition LLC, No.

3:15-CV-0213-D, 2017 WL 6381742, at *6 (N.D. Tex. Dec. 14, 2017).

          In submitting its accounting of expenses and fees, NF Clean has grouped several tasks

within a single entry, preventing the Court from accurately determining the time spent on a

particular task, thus impairing the Court’s evaluation of whether the fees charged and the hours

expended for those individual tasks, are reasonable.

   Date         Atty                    Description                     Hours     Rate    Amount

10/3/2017      DBB      Prepare for Meeting of Creditors, including     6.00    $160.00   $960.00
                        detailed review of bankruptcy pleadings
                        (Official Form 101 - Voluntary Petition for
                        Individuals, Initial Order for Prosecution of
                        Ch. 7 Case, Official Form 309A - No Proof of
                        Claim Deadline, Order - Possible Future
                        Dismissal, Motion to Extend Deadlines,
                        Notice of Meeting of Creditors and Amended
                        Notice of Meeting of creditors, Schedule of
                        Assets, and Motion to Convert from Ch. 7 to
                        Ch. 13), Cause No. 2016-20315 pleadings and
                        discovery (Original Petition, Amended
                        Petition, Answer, Amended Answer, Motion
                        to Compel, Response to Motion to Compel,
                        Plea to Capacity, Response to Plea to
                        Capacity, Deposition of Salim Kakal, and
                        Suggestion of Bankruptcy), and Secretary of
                        State business filings; Obtain and review
                        background/asset reports on Salim Kakal and
                        wife, Zoila Roaxana prentice-Florez, Fontaine
                        Trading, Mo[n]dex, and Fanco USA.
10/4/2017      DBB      Prepare for Meeting of Creditors, including     8.00    $160.00   $1,280.00
                        preparation of detailed outline questions to
                        ask Salim Kakal and continued detailed
                        review of bankruptcy pleadings (Official
                        Form 101- Voluntary Petition for Individuals,
                        Initial Order for Prosecution of Ch. 7 Case,
                        Official Form 2095A - No Proof of Claim
                        Deadline, Order - Possible Future Dismissal


17 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 18 of 42



                         Motion to Extend Deadlines, Notice of
                         Meeting of Creditors and Amended Notice of
                         Meeting of Creditors, Schedule of Assets, and
                         Motion to Convert from Ch. 7 to Ch. 13),
                         Cause No. 2016-20315 pleadings and
                         discovery (Original Petition, Amended
                         Petition, Answer, Amended Answer, Motion
                         to Compel, Response to Motion to Compel,
                         Plea to Capacity, Response to Plea to
                         Capacity, Deposition of Salim Kakal, and
                         Suggestion of Bankruptcy), Secretary of State
                         business filings; background/asset reports on
                         Salim Kakal and wife, Zoila Roxana Prentice-
                         Florez, Fontaine Trading, Mo[n]dex, and Faco
                         USA.

(Appendix A, entries 319, 320). Although the entries above include work for approximately four

tasks ((i) preparing for a creditor’s meeting, (ii) pleadings and discovery, (iii) business filings,

and (iv) background/asset reports), their grouping prevents the Court from assessing how many

hours Mr. Bledsoe spent between the four individual tasks. Additionally, the entries include fees

for work on NF Clean’s motion to compel—work that is not recoverable because it is for a cause

of action on which NF Clean has not shown it prevailed.

          A court’s response to block billing varies. Generally, courts reduce the amount of fees by

a set percentage depending on the egregiousness of block billing. See Symetra Life Insurance

Co. v. Rapid Settlements, LTD., Nos. H-05-31667, H-06-2933, 2015 WL 6739022, at *7 (S.D.

Tex. Nov. 4, 2014) (analyzing two separate cases, one of which reduced the amount of

recoverable hours by 10% and another, which found a 40% reduction appropriate where there

appeared “repeated block-billed entries and highly redacted and generally unreliable supporting

documentation”). The court in Symetra itself only reduced the amount of fees by 3% for block

billing. Id. The court indicated that the amount and extent of block billing was relatively low in

comparison to other cases. Id. In coming to that conclusion, the court pointed to: (i) daily

entries which identified and provided detailed information about the discrete tasks performed



18 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 19 of 42



each day, (ii) the entries themselves were for short periods of time and contained “only one or

two legal tasks reflecting a single objective;” and (iii) the court was “able to determine whether

the amount of time billed was reasonable.” Id.

          However, “although courts may assess across-the-board reductions for block billing, a

finding that an attorney engaged in block billing does not automatically lead to a reduction in

time billed.” Martinez v. Refinery Terminal Fire Co., No. 2:11-CV-00295, 2016 WL 4594945,

at *5 (S.D. Tex. Sept. 2, 2016). “The court must evaluate whether the applicant’s evidence is

sufficient to enable it to determine the reasonableness of the hours expended.” Id. Here,

although the amount of block billing is not egregious in that there are not many entries as the

ones noted above, unlike the court in Symetra, the block billed entries in this case preclude an

assessment as to whether the time spent on the individual tasks is reasonable. Symetra, 2015 WL

6739022, at *7. Here, the entries exemplifying block billing (i) are for large fee amounts,

(ii) include considerable number of tasks, (iii) are for extended periods of time, (iv) and include

fees for work that is not recoverable. (Appendix A, entries 319, 321). These entries are akin to

those found in Fralick. No. 3:09–CV–0752–D, 2011 WL 487754, at *6 (N.D. Tex. Feb. 11,

2011). In that case, the court reduced the recoverable hours by 10% where block billed entries

ranged from 2.5 hours to 5.25 hours and had “too many entries lump[ed] together” making it

impossible to assess whether the number of hours spent and claimed was reasonable. Id. The

same is true here, except that the entries are for larger amounts and include fees for

unrecoverable work. (See Appendix A, entries 319, 321 (noting between 6 and 8 hours of time

and work for NF Clean’s motion to compel)). In light of these entries, the Court will apply a

15% reduction rate for block billing.




19 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 20 of 42



    D. Travel Fees

          The Fifth Circuit has stated that there is no consensus on whether the hourly rate an

attorney should charge for the work done during travel time is the normal hourly rate or one-half

the hourly rate. See In re Babcock & Wilcox Co., 526 F.3d 824, 828 (5th Cir. 2008) (citing In re

Cano, 122 B.R. 182 (Bankr. N.D. Ga. 1991)).7 The only clear principle is that courts have broad

discretion to award fees. Id. at 828. Compare In re Unger & Assocs., Inc., 277 B.R. 694, 698

(Bankr. E.D. Tex. 2001) (finding that customary practice in the Eastern District of Texas was

billing travel time at half the hourly rate), and In re Anderson Grain Corp., 222 B.R. 528, 532

(Bankr. N.D. Tex. 1998) (finding that a one-half the hourly rate for time spent actually working

on a matter while traveling was more than adequate compensation given the number of

distractions to consider while traveling), with In re Cano, 122 B.R. 812, 813 (Bankr. N.D. Ga.

1991) (finding a full hourly rate permissible so long as: (i) the trip is necessary; (ii) travel is not

overly luxurious; (iii) and the fees are not “too large a percentage of the total requested

compensation”).

          As previously discussed, Kakal argues that travel fees and expenses should be reduced

significantly given the relative simplicity of the issues involved and considering that the firm has

an office in Houston making travel unnecessary and costly. (February 14, 2019 Hearing at 11:42

a.m.). NF Clean disagrees, claiming that the issues involved in the case are complex and

therefore require the skill and expertise of attorneys located in the firm’s Beaumont office.

(February 14, 2019 Hearing at 11:12 a.m.).


7
 In Babcock, the Fifth Circuit discussed both sides of the spectrum—bankruptcy cases that supported an
award of a reasonable, full hourly rate for travel time, and courts which properly discounted travel time.
526 F.3d at 828. The Fifth Circuit held that the party requesting fees had not carried its burden of
demonstrating that “comparably skilled practitioners” charged the full hourly rate for travel time. Id.
Thus, the Fifth Circuit held that it was not an abuse of discretion to award attorney’s fees at 50% of the
hourly rate for travel time not spent working. Id. at 826.


20 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 21 of 42



          At the hearing, the Court noted that this case involved straightforward issues.

Nevertheless, the hourly rate charged for travel in this case is $160.00, below the rates

customarily charged by Houston attorneys. See generally In re Shree Mahalaxmi, Inc., 522 B.R.

899, 910 (Bankr. W.D. Tex. 2014) (reducing the hourly rates of $545.00 and $570.00 by 50

percent); In re Cano, 122 B.R. at 813 (awarding the full hourly rate of $150.00 for travel time).

It does not seem reasonable to reduce the hourly rate below $160.00 per hour for travel time,

given that rate is already less than half of a customary rate for a local attorney. However, the

Court cannot with reasonable probability determine how many hours were spent traveling in this

case. All travel entries are grouped with other tasks:

   Date         Atty                   Description                    Hours    Rate      Amount

12/28/2016     WBW     Took the deposition of Salim Kakal in          8.50    $160.00   $1,360.00
                       Houston, Texas
10/5/2017      DBB     Prepare for and attend Meeting of the          5.00    $160.00   $800.00
                       Creditors, including travel; Memo to file re
                       summary of same.
10/26/2017     WBW     Attended the court-mandated status             5.50    $160.00   $880.00
                       conference hearing in Houston, Texas
11/2/2017      DBB     Prepare for and attend Meeting of Creditors    6.50    $160.00   $1,040.00
                       (reset), including travel; Memo to file re
                       same.
12/22/2017     DBB     Prepare for and attend Meeting of Creditors    7.00    $160.00   $1,120.00
                       (reset), including travel; Memo to file re
                       same.
3/1/2018       WBW     Attended joint scheduling conference hearing   8.50    $160.00   $1,360.00
                       in Houston, Texas.
4/30/2018      WBW     Attended court ordered mediation with Salim    4.00    $160.00   $640.00
                       Kakal in Houston, Texas.
4/30/2018      WBW     Attended court hearing on Salim Kakal’s        4.50    $160.00   $720.00
                       confirmation of the plan in Houston, Texas.
6/18/2018      WBW     Attended the court-ordered pre-trial hearing   6.50    $160.00   $1,040.00
                       in Houston.
7/6/2018       WBW     Met with Nuno Fernandes in Houston, Texas      8.00    $160.00   $1,280.00
                       to [R]
7/8/2018       WBW     Traveled to Houston, Texas to prepare for      1.50    $160.00   $240.00
                       trial in the bankruptcy proceeding.
7/9/2018       WBW     Attend trial in the bankruptcy proceeding.     8.50    $160.00   $1,280.00




21 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 22 of 42



9/25/2018      WBW      Prepared for the court-ordered hearing on the   1.60   $160.00   $256.00
                        attorney's fees issue in Houston, Texas.
9/25/2018      WBW      Attended the court-ordered hearing on the       7.00   $160.00   $1,120.00
                        attorney's fees issue in Houston, Texas.

(Appendix A, entries 127, 322, 332, 335, 348, 417, 463–64, 495, 515–16). According to NF

Clean, it takes approximately three hours to drive roundtrip from Beaumont, Texas to Houston,

Texas. (See Appendix A, entry 498 (noting 1.5 hours for a one-way trip to Houston)). However,

assuming 1.5 hours to drive one-way, the time entries present other problems. Many of the

entries are vague, or do not account for the full amount of time that is billed.

          For example, on March 1, 2018, Mr. Wise spent 8.50 hours attending a joint scheduling

conference in Houston, Texas. (Appendix A, entry 417). The joint scheduling conference lasted

approximately 20 minutes. (See March 1, 2018 Hearing). Even assuming three hours of travel

time roundtrip, the entry fails to account for approximately 5 hours. On April 30, 2018, counsel

attended both court-ordered mediation and a confirmation hearing. (Appendix A, entries 463–

64). The Court is unable to identify which of those entries includes the travel time for the day,

and how much time was spent in mediation.               However, the confirmation hearing lasted

approximately 10 minutes. (See Case No. 17-35014, April 30, 2018 Hearing). Assuming travel

time was the same as stated above, and the confirmation hearing entry includes travel time, the

description fails to account for approximately 1.4 hours of time. On June 18, 2018, NF Clean’s

counsel spent 6.50 hours attending a court-ordered pre-trial hearing in Houston. (Appendix A,

entry 483). The hearing lasted less than 15 minutes. (See June 18, 2018 Hearing at 10:04:09–

10:07:45 a.m.). Assuming all the same travel variables, this entry leaves more than 3 hours

without an explanation. The September 25, 2018 entries are similar. (See Appendix A, entries

515–16). Presumably, the first entry does not include travel and the second does; however, the




22 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 23 of 42



hearing held on September 25, 2018 only lasted 20 minutes. (See September 25, 2018 Hearing).

Even adding a three-hour travel window, that leaves approximately 3.5 hours unexplained.

          Many of Orgain Bell’s travel fee entries are best analyzed as block-billed entries.

Although the travel entries account for only one or two tasks, they often involve large periods of

time. Compare Symetra, 2015 WL 6739022, at *7 (reducing entries by 3% where entries were

for short periods of time and with “only one or two legal tasks reflecting a single objective”);

with Fralick, 2011 WL 487754, at *6 (reducing recoverable hours by 10% where entries ranged

from 2.5 to 5.25 hours and had “too many entries lump[ed] together”). Furthermore, the failure

to account for substantial amounts of time demonstrates a lack of appropriate billing judgment.

Walker v. Dep’t. of Hous. and Urban Dev., 99 F.3d at 769 (reducing fees by 15% where there is

no record of billing judgment); Cookston v. Freeman, Inc., No. 3:98-CV-2106-D, 1999 WL

714760, at *1 (N.D. Tex. Sept. 14, 1999) (reducing fee request by 15% for lack of billing

judgment). The Court will apply a 15% reduction rate to NF Clean’s travel entries.

   III. Conditional Appellate Fees

          NF Clean requests an additional $8,175.00 in reasonable and necessary attorney’s fees in

the event of an appeal. (February 14, 2019 Hearing at 11:17 a.m.). The trial court’s award of

attorney’s fees may include appellate attorney’s fees. Keith v. Keith, 221 S.W.3d 158, 169 (Tex.

App.—Houston [1st Dist.] 2006). However, there must be evidence of the reasonableness of

fees for appellate work to support the award of appellate attorney’s fees. Id; See CenterPoint

Energy Ing., v. Assoc. Elec. & Gas Ins. Serv. Ltd., No. 09-2107, 2011 WL 13134747, at *2 (S.D.

Tex. Sept. 9, 2011) (denying conditional appellate fees where party had not specified “a number

of hours or otherwise provide[d] a basis for the amounts requested”). Factors to be considered in

reviewing the reasonableness of attorney’s fees include: (i) the difficulties and complexities in




23 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 24 of 42



the nature of the case; (ii) the amount of money involved; (iii) the time devoted by the attorney to

the case; and (iv) the attorney’s experience and skill in presenting the case. Id. (citing Stuckey v.

White, 647 S.W.3d 35, 38 (Tex. App.—Houston [1st Dist.] 1982)). General statements of

reasonableness are insufficient to support an award of attorney’s fees. Statewide Hydraulics, Inc.

v. EZ Management GP, LLC, No. 14-13-01049-CV, 2015 WL 167160, at *9–10 (Tex. App.—

Houston [14th Dist.] Jan. 13, 2015).

          At the February 14, 2019 hearing, NF Clean’s counsel testified that in the event of an

appeal both Mr. Wise and Mr. Bullard would be involved in the appeal. (February 14, 2019

Hearing at 11:17 a.m.). Mr. Wise would continue to bill at his $160.00 hourly rate and would

spend a total of 30 hours on merits briefing and oral argument. (February 14, 2019 Hearing at

11:17 a.m.). Mr. Bullard would continue to bill at his $225.00 hourly rate and would spend a

total of 15 hours on merits briefing and oral argument. (February 14, 2019 Hearing at 11:17

a.m.). Mr. Wise stated that “without knowing the basis for appeal” he estimates that Orgain Bell

would incur $8,175.00 in reasonable and necessary attorney’s fees on appeal.

          As stated above, the issues in this case are not complex. During the course of this case,

NF Clean has prepared for trial on three separate occasions.            NF Clean’s counsel spent

approximately 28 to 44 hours each time it prepared for trial. In light of those amounts, the Court

believes that a total of 30 hours on appeal is reasonable: (i) Mr. Wise: 20 hours at $160.00 an

hour, and (ii) Mr. Bullard: 10 hours at $225.00 an hour.

          Only after the fees are incurred as a result of Kakal’s unsuccessful appeal, is NF Clean

entitled to $5,450.00 in appellate fees. See Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d

101, 116 (Tex. 2018) (noting that an award of conditional appellate attorney’s fees is “an award




24 / 25
          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 25 of 42



of fees that have not yet been incurred,” and therefore a party may not recover such fees “unless

and until the appeal is resolved in that party’s favor”).

                                             Conclusion

          The Court will issue a Judgment consistent with this Memorandum Opinion.

          SIGNED July 2, 2019.


                                                   ___________________________________
                                                              Marvin Isgur
                                                   UNITED STATES BANKRUPTCY JUDGE




25 / 25
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 26 of 42

        GLOSSARY
                      [R]    Full description not given due to redactions.
                      CC     Client Communications, reduced by 50%.
                       TP    Trial preparations, reduced by 10%.
                      BB     Block-billed entries, reduced by 15%.
                      TR     Travel entries, reduced by 15%.
                       V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A    Written off amounts by Orgain Bell.
                       A     Allowed in full.
                      AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                        Reason for Disallowance
Entry      Date       Atty                                                               Description                                                             Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 1        6/18/2014    JB    Draft engagement letter and address initial issues regarding setting up file.                                                          1.10   $225.00       $0.00     $0.00       $0.00             N/A
  2       6/18/2014    JB    Preliminary research regarding Mondex and possible claims against it. [R]                                                              0.60   $225.00     $135.00     $0.00     $135.00             OT
  3       6/18/2014    JB    Phone conference with Nuno. [R]                                                                                                        0.60   $225.00     $135.00    $67.50      $67.50             CC
  4       6/19/2014    JB    Phone conference with Nuno. [R]                                                                                                        0.40   $225.00      $90.00    $45.00      $45.00             CC
  5       6/19/2014    JB    Draft engagement letter to client.                                                                                                     0.40   $225.00       $0.00     $0.00       $0.00             N/A
  6       6/19/2014    JB    Review correspondence from Nuno. [R]                                                                                                   0.10   $225.00      $22.50    $11.25      $11.25             CC
  7        7/7/2014    JB    Review status of file and draft related correspondence to Nuno. [R]                                                                    0.20   $225.00      $45.00    $22.50      $22.50             CC
  8        7/9/2014    JB    Review status of payment of retainer.                                                                                                  0.10   $225.00       $0.00     $0.00       $0.00             N/A
  9       7/10/2014    JB    Phone conference with Nuno. [R]                                                                                                        0.20   $225.00      $45.00    $22.50      $22.50             CC
 10      10/13/2014    JB    Phone conference with Nuno. [R]                                                                                                        0.40   $225.00      $90.00    $45.00      $45.00             CC
 11      10/14/2014    JB    Phone conference with Nuno Fernandez.                                                                                                  0.30   $225.00      $67.50    $33.75      $33.75             CC
 12      10/15/2014    JB    Draft demand letter to Forgiato regarding return of funds to Nuno.                                                                     0.60   $225.00     $135.00     $0.00     $135.00             OT
 13      10/15/2014    JB    Research Forgiato relative to demand for return of funds.                                                                              0.20   $225.00      $45.00     $0.00      $45.00             OT
 14      10/15/2014    JB    Exchange correspondence with Forgiato regarding demand for return of Nuno's money.                                                     0.20   $225.00      $45.00     $0.00      $45.00             OT
 15      10/15/2014    JB    Review correspondence from Nuno regarding background on funds held by Forgiato.                                                        0.20   $225.00      $45.00     $0.00      $45.00             OT
 16      10/16/2014    JB
                        Review correspondence regarding status of refund from Forgiato.                                                                             0.10   $225.00      $22.50     $0.00      $22.50             OT
 17      10/17/2014  JB Review correspondence regarding status of return of funds from Forgiato.                                                                    0.10   $225.00      $22.50     $0.00      $22.50             OT
 18      10/20/2014  JB Review correspondence regarding transfer of money from Forgiato.                                                                            0.10   $225.00      $22.50     $0.00      $22.50             OT
 19      10/27/2014  JB Review correspondence regarding final payment from Forgiato.                                                                                0.10   $225.00      $22.50     $0.00      $22.50             OT
 20       8/10/2015  JB Correspondence to client. [R]                                                                                                               0.40   $225.00       $0.00     $0.00       $0.00             N/A
 21       8/12/2015  JB Correspondence with Nuno. [R]                                                                                                               0.10   $225.00      $22.50    $11.25      $11.25             CC
 22      10/15/2015  JB Correspondence with Nuno. [R]                                                                                                               0.10   $225.00       $0.00     $0.00       $0.00             N/A
 23      10/16/2015  JB Review correspondence from client. [R]                                                                                                      0.10   $225.00       $0.00     $0.00       $0.00             N/A
 24       11/3/2015  JB Correspondence with Nuno. [R]                                                                                                               0.20   $225.00       $0.00     $0.00       $0.00             N/A
 25       11/3/2015  JB Phone conference with Nuno. [R]                                                                                                             0.20   $225.00       $0.00     $0.00       $0.00             N/A
 26      11/30/2015  JB Correspondence with Nuno. [R]                                                                                                               0.20   $225.00       $0.00     $0.00       $0.00             N/A
 27      11/30/2015  JB Review correspondence from Nuno. [R]                                                                                                        0.10   $225.00       $0.00     $0.00       $0.00             N/A
 28      12/17/2015  JB Correspondence with client. [R]                                                                                                             0.10   $225.00      $22.50    $11.25      $11.25             CC
 29      12/17/2015  JB Review file materials relative to planned conference with client. [R]                                                                       0.20   $225.00      $45.00    $22.50      $22.50             CC
 30      12/21/2015  JB Correspondence to client. [R]                                                                                                               0.10   $225.00      $22.50    $11.25      $11.25             CC
 31      12/23/2015  JB Prepare for conference with client with related review file materials. [R]                                                                  1.00   $225.00     $225.00   $112.50     $112.50             CC
 32      12/23/2015  JB Phone conference with Nuno. [R]                                                                                                             0.70   $225.00     $157.50    $78.75      $78.75             CC
 33      12/23/2015  JB Receive additional documents from client and preliminary review of same.                                                                    0.40   $225.00      $90.00     $0.00      $90.00              V
 34      12/23/2015  JB Follow-up correspondence to Nuno. [R]                                                                                                       0.10   $225.00      $22.50    $11.25      $11.25             CC
 35      12/23/2015 WBW Conference call with Nuno Fernandes. [R]                                                                                                    0.70   $160.00     $112.00    $56.00      $56.00             CC
 36      12/23/2015 WBW Met with John Bullard re our strategy for handling this matter.                                                                             0.60   $160.00      $96.00     $0.00      $96.00              V
 37      12/29/2015  JB Review correspondence from Nuno. [R]                                                                                                        0.10   $225.00      $22.50    $11.25      $11.25             CC
         12/29/2015 WBW Review and analyzed all emails and documents provided by Nuno Fernandes for purposes of familiarizing myself with the case and sending
 38                     a demand letter to Salim Kakal.                                                                                                             2.00   $160.00     $320.00   $320.00       $0.00              A
 39      12/29/2015 WBW Worked on a demand letter to Salim Kakal re: Nuno Fernandes' Raptor truck.                                                                  0.70   $160.00     $112.00   $112.00       $0.00              A
 40        1/4/2016  JB Phone conference with Nuno. [R]                                                                                                             0.20   $225.00      $45.00    $22.50      $22.50              CC
 41       2/15/2016 WBW Reviewed and analyzed the e-mail correspondence Nuno Fernandes [R]                                                                          1.50   $160.00     $240.00   $120.00     $120.00              CC
 42       2/15/2016 WBW Finalized the demand letter Salim Kakal of Mondex International related to truck Nuno Fernandes purchased.                                  1.00   $160.00     $160.00   $160.00       $0.00              A
 43       2/16/2016  JB Correspondence to client. [R]                                                                                                               0.20   $225.00      $45.00    $22.50      $22.50              CC
 44       2/23/2016  JB Phone conference with Nuno Fernandez [R]                                                                                                    0.20   $225.00      $45.00    $22.50      $22.50              CC




                                                                                                                            Page 1 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 27 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                            Reason for Disallowance
Entry     Date       Atty                                                                 Description                                                                Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 45      2/24/2016    JB    Correspondence to client. [R]                                                                                                               0.10   $225.00      $22.50    $11.25      $11.25             CC
 46      2/24/2016   WBW    Finalized and sent the demand letter to Mondex Int. and Salim Kakal                                                                         0.60   $160.00      $96.00    $96.00       $0.00              A
 47      2/26/2016    JB    Review correspondence re demand to Salim                                                                                                    0.10   $225.00      $22.50    $22.50       $0.00              A
 48       3/9/2016    JB    Review correspondence from Nuno. [R]                                                                                                        0.10   $225.00      $22.50    $11.25      $11.25             CC
 49       3/9/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.30   $160.00      $48.00    $24.00      $24.00             CC
 50       3/9/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.30   $160.00      $48.00    $24.00      $24.00             CC
 51      3/11/2016   WBW    Attempted conference call with Salim Kakal regarding NF Clean's demand letter.                                                              0.20   $160.00      $32.00     $0.00      $32.00             AT
 52      3/11/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 53      3/11/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.10   $160.00      $16.00     $8.00       $8.00             CC
 54      3/11/2016   WBW    Attempted conference call with Salim Kakal regarding NF Clean's demand letter.                                                              0.20   $160.00      $32.00     $0.00      $32.00             AT
 55      3/11/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 56      3/11/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.10   $160.00      $16.00     $8.00       $8.00             CC
 57      3/21/2016    JB    Review correspondence regarding issues with latest shipment from Salim                                                                      0.10   $225.00      $22.50    $22.50       $0.00              A
 58      3/28/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 59      3/28/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 60      3/30/2016    JB    Review correspondence from Nuno. [R]                                                                                                        0.20   $225.00      $45.00    $22.50      $22.50             CC
 61      3/30/2016    JB    Review original petition; draft memo re filing same.                                                                                        0.20   $225.00      $45.00     $0.00      $45.00             UN
 62      3/30/2016   WBW    Finalized NF Clean's original petition against Mondex International and Salim Kakal                                                         0.40   $160.00      $64.00    $64.00       $0.00              A
 63      3/31/2016    JB    Meeting with WW regarding possible writ of attachment and other issues.                                                                     0.30   $225.00      $67.50     $0.00      $67.50             OT
 64       4/1/2016    JB    Phone conference with Nuno. [R]                                                                                                             0.50   $225.00     $112.50    $56.25      $56.25             CC
 65       4/1/2016    JB    Draft memo. [R]                                                                                                                             0.20   $225.00      $45.00     $0.00      $45.00              V
 66       4/1/2016    JB    Meeting with WW. [R]                                                                                                                        0.30   $225.00       $0.00     $0.00       $0.00             N/A
 67       4/1/2016   WBW    Emailed Nuno Fernandes. [R]                                                                                                                 0.40   $160.00      $64.00    $32.00      $32.00             CC
 68       4/1/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.40   $160.00      $64.00    $32.00      $32.00             CC
 69       4/1/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.50   $160.00      $80.00    $40.00      $40.00             CC
 70       4/1/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.60   $160.00      $96.00    $48.00      $48.00             CC
 71       4/1/2016   WBW    Conference call with Nuno Fernandes and Dilgo Jaoa. [R]                                                                                     1.20   $160.00     $192.00    $96.00      $96.00             CC
 72       4/6/2016    JB    Review and evaluate summary of interview with Dilgo Joao.                                                                                   0.10   $225.00      $22.50     $0.00      $22.50             OT
 73      4/20/2016    JB    Review correspondence regarding status of service on Salem.                                                                                 0.10   $225.00       $0.00     $0.00       $0.00             N/A
 74      4/26/2016    JB    Review correspondence regarding status of service.                                                                                          0.10   $225.00       $0.00     $0.00       $0.00             N/A
 75      4/27/2016    JB    Review correspondence regarding status of service.                                                                                          0.10   $225.00       $0.00     $0.00       $0.00             N/A
 76      5/13/2016    JB    Review correspondence regarding status of defendant's answer.                                                                               0.20   $225.00       $0.00     $0.00       $0.00             N/A
 77       6/7/2016   WBW    Drafted plaintiff's motion for default judgment.                                                                                            1.30   $160.00     $208.00     $0.00     $208.00             DNP
 78       6/8/2016    JB    Address evidentiary issues regarding motion for default judgment w/ related review of applicable statutes and rules.                        0.20   $225.00      $45.00     $0.00      $45.00             DNP
 79       6/8/2016    JB    Review correspondence regarding status of defendant's answer.                                                                               0.10   $225.00       $0.00     $0.00       $0.00             N/A
 80       6/8/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.30   $160.00      $48.00    $24.00      $24.00             CC
          6/8/2016   WBW    Researched the Harris county District Clerk's office for purposes of determining whether the defendants have been served and filed
 81                         answers.                                                                                                                                    0.50   $160.00      $80.00     $0.00      $80.00             DNP
 82       6/8/2016 WBW      Continued drafting plaintiff's motion for default judgment.                                                                                 1.30   $160.00     $208.00     $0.00     $208.00             DNP
          6/8/2016 WBW      Conference call with the Harris County District Clerk's office for purposes of determining whether the defendants have been served and
 83                         filed answers.                                                                                                                              0.30   $160.00      $48.00     $0.00      $48.00             DNP
 84      6/23/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 85      6/29/2016   WBW    Drafted the Unsworn Declaration. [R]                                                                                                        0.70   $160.00     $112.00     $0.00     $112.00              V
 86       7/1/2016   WBW    Drafted the unsworn declaration of Nuno Fernandes.                                                                                          0.80   $160.00     $128.00     $0.00     $128.00              V
 87       7/1/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                               0.20   $160.00      $32.00    $16.00      $16.00             CC
 88       7/1/2016   WBW    Finalized plaintiff's motion for default judgment, including the order granting the default judgment.                                       1.00   $160.00     $160.00     $0.00     $160.00             DNP




                                                                                                                                 Page 2 of 14
                                                            Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 28 of 42

        GLOSSARY
                      [R]    Full description not given due to redactions.
                      CC     Client Communications, reduced by 50%.
                       TP    Trial preparations, reduced by 10%.
                      BB     Block-billed entries, reduced by 15%.
                      TR     Travel entries, reduced by 15%.
                       V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A    Written off amounts by Orgain Bell.
                       A     Allowed in full.
                      AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                      Reason for Disallowance
Entry     Date        Atty                                                                   Description                                                                     Hours      Rate     Amount       Allowed    Disallowed       (See Glossary)

 89        7/6/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                      0.20   $160.00      $32.00     $16.00       $16.00             CC
 90        7/8/2016    JB    Review correspondence regarding submission for motion for default judgment.                                                                        0.10   $225.00       $0.00      $0.00        $0.00             N/A
 91        7/8/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                      0.30   $160.00      $48.00     $24.00       $24.00             CC
 92        7/8/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                           0.20   $160.00      $32.00     $16.00       $16.00             CC
 93        7/8/2016   WBW    Finalized plaintiff's motion for default judgment, specifically preparing all exhibits to the motion for filing.                                   1.30   $160.00     $208.00      $0.00      $208.00             DNP
 94        7/8/2016   WBW    Conference call with the court coordinator re our need for a notice of submission with regard to the plaintiff's motion for default judgment.      0.40   $160.00      $64.00      $0.00       $64.00             DNP
 95        7/8/2016   WBW    Drafted a notice of submission with regard to plaintiff's motion for default judgment.                                                             0.50   $160.00      $80.00      $0.00       $80.00             DNP
 96        7/8/2016   WBW    Filed plaintiff's motion for default judgment.                                                                                                     0.50   $160.00      $80.00      $0.00       $80.00             DNP
 97        7/8/2016   WBW    Searched the Harris County District Clerk's Office for other lawsuits in which Salim Kakal and Mondex are parties to.                              0.30   $160.00      $48.00      $0.00       $48.00             UN
 98        7/8/2016   WBW    Drafted correspondence to Salim Kakal re the motion for default judgment and notice of submission.                                                 0.30   $160.00      $48.00      $0.00       $48.00             DNP
 99        7/8/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                      0.10   $160.00      $16.00      $8.00        $8.00             CC
 100      7/25/2016   WBW    Telephone call with the court coordinator re plaintiff's motion for default judgment and the defendants' answer thereto.                           0.30   $160.00      $48.00      $0.00       $48.00             DNP
 101       8/5/2016   WBW    Drafted plaintiff's request for disclosures to Mondex International                                                                                0.50   $160.00      $80.00      $0.00       $80.00             OT
 102       8/5/2016   WBW    Drafted plaintiff's request for disclosures to Salim Kakal                                                                                         0.50   $160.00      $80.00     $80.00        $0.00              A
 103      8/10/2016    JB    Correspondence with Nuno. [R]                                                                                                                      0.30   $225.00      $67.50     $33.75       $33.75             CC
 104      8/10/2016   WBW    Conference call with Nuno Fernandes. [R]                                                                                                           0.50   $160.00      $80.00     $40.00       $40.00             CC
 105      8/15/2016    JB    Correspondence with Nuno. [R]                                                                                                                      0.10   $225.00      $22.50     $11.25       $11.25             CC
 106      9/12/2016   WBW    Conference call with Nuno Fernandez. [R]                                                                                                           0.20   $160.00      $32.00     $16.00       $16.00             CC
 107     10/13/2016   WBW    Drafted plaintiff's first set of requests for admission, requests for production, and interrogatories to defendant Mondex International, Inc.      2.50   $160.00       $0.00      $0.00        $0.00             N/A
 108     10/13/2016   WBW    Drafted Plaintiffs first set of requests for admission, requests for production, and interrogatories to defendant Salim Kakal.                     2.50   $160.00     $400.00    $400.00        $0.00              A
 109     10/25/2016   WBW    Drafted letter to defendant's attorney regarding dates on which defendant Salim kakal is available for deposition.                                 0.20   $160.00      $32.00     $32.00        $0.00              A
 110     11/11/2016    JB    Review partial discovery responses from Salim and Mondex. [R]                                                                                      0.50   $225.00     $112.50    $112.50        $0.00              A
 111     11/14/2016    JB    Review additional responses to discovery; draft memorandum regarding the same.                                                                     0.10   $225.00      $22.50     $22.50        $0.00              A
 112     11/16/2016   WBW    Reviewed and analyzed defendant's responses to plaintiff's first set of written discovery responses.                                               0.30   $160.00      $48.00     $48.00        $0.00              A
 113     11/16/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                      0.30   $160.00      $48.00     $24.00       $24.00             CC
 114     11/16/2016   WBW    Telephone conference with Nuno Fernandes. [R]                                                                                                      0.30   $160.00      $48.00     $24.00       $24.00             CC
 115      12/1/2016    JB    Review status of discovery and draft memorandum regarding the same.                                                                                0.20   $225.00      $45.00     $45.00        $0.00              A
 116      12/1/2016   WBW    Drafted plaintiff's designation of expert witnesses.                                                                                               0.60   $160.00      $96.00     $96.00        $0.00              A
 117      12/1/2016   WBW    Reviewed and analyzed plaintiff's document production.                                                                                             1.20   $160.00     $192.00    $192.00        $0.00              A
          12/1/2016   WBW    Drafted correspondence to plaintiff's attorney regarding dates on which we can take Salim Kakal's deposition and alternative dispute
 118                         resolutions.                                                                                                                                       0.30   $160.00      $48.00     $48.00        $0.00              A
 119     12/12/2016   WBW    Email correspondence with defendant's attorney Tom Ross regarding dates on which we can take Salim Kakal's deposition.                             0.10   $160.00      $16.00     $16.00        $0.00              A
 120     12/13/2016   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                      0.10   $160.00      $16.00      $8.00        $8.00             CC
 121     12/13/2016   WBW    Telephone conversation with Nuno Fernandes. [R]                                                                                                    0.40   $160.00      $64.00     $32.00       $32.00             CC
 122     12/13/2016   WBW    Drafted the notice of deposition for defendants Mondex International and Salim Kakal.                                                              0.30   $160.00      $48.00     $48.00        $0.00              A
 123     12/14/2016    JB    Correspondence with Nuno. [R]                                                                                                                      0.10   $225.00       $0.00      $0.00        $0.00             N/A
         12/27/2016   WBW    Prepared to take the deposition of Salim Kakal, specifically conducting research all lawsuits filed by and against Salim Kakal related to
 124                         this lawsuit.                                                                                                                                      2.00   $160.00     $320.00      $0.00      $320.00              UN
         12/27/2016 WBW      Prepared to take the deposition of Salim Kakal, specifically conducting research regarding all lawsuits filed by and against Salim Kakal
 125                         related to this lawsuit.                                                                                                                           2.00   $160.00     $320.00       $0.00     $320.00              UN
 126     12/27/2016   WBW    Prepared to take the deposition of Salim Kakal, specifically outlining all lines of questioning to be asked of Salim Kakal.                        5.00   $160.00     $800.00     $800.00       $0.00               A
 127     12/28/2016   WBW    Took the deposition of Salim Kakal in Houston, Texas                                                                                               8.50   $160.00   $1,360.00   $1,156.00     $204.00              TR
 128     12/30/2016   WBW    Email correspondence with plaintiff's attorney                                                                                                     0.10   $160.00      $16.00       $0.00      $16.00               V
 129     12/30/2016   WBW    Telephone conversation with Nuno Fernandes. [R]                                                                                                    0.30   $160.00      $48.00      $24.00      $24.00              CC
 130       1/3/2017   WBW    Conducted background research on Salim Kakal [R]                                                                                                   1.70   $160.00     $272.00       $0.00     $272.00               V
 131      1/21/2017    JB    Draft memo regarding amended pleadings and additional discovery with related review of file materials.                                             0.20   $225.00      $45.00      $45.00       $0.00               A




                                                                                                                                     Page 3 of 14
                                                           Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 29 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                  Reason for Disallowance
Entry     Date       Atty                                                                  Description                                                                     Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 132     1/25/2017    JB    Review correspondence regarding status.                                                                                                           0.10   $225.00       $0.00     $0.00       $0.00             N/A
 133     1/25/2017   WBW    Conference call with Nuno Fernandes. [R]                                                                                                          0.30   $160.00      $48.00    $24.00      $24.00             CC
 134     2/10/2017   WBW    Conducted legal research regarding… [R]                                                                                                           1.50   $160.00     $240.00     $0.00     $240.00              V
 135     2/21/2017    JB    Review status with related meeting with WW.                                                                                                       0.10   $225.00       $0.00     $0.00       $0.00             N/A
 136     2/21/2017   WBW    Prepared and filed plaintiff's first amended petition.                                                                                            1.30   $160.00     $208.00   $208.00       $0.00              A
 137     2/27/2017   WBW    Telephone call with Nuno Fernandes. [R]                                                                                                           0.30   $160.00      $48.00    $24.00      $24.00             CC
 138     2/27/2017   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                     0.10   $160.00      $16.00     $8.00       $8.00             CC
 139     3/16/2017   WBW    Drafted plaintiff's second set of interrogatories and requests for production to defendant.                                                       4.70   $160.00     $752.00   $752.00       $0.00              A
 140     3/16/2017   WBW    Served plaintiff's second set of interrogatories and requests for production to defendant.                                                        0.30   $160.00      $48.00    $48.00       $0.00              A
 141     3/22/2017    JB    Correspondence to Nuno. [R]                                                                                                                       0.20   $225.00       $0.00     $0.00       $0.00             N/A
 142     3/22/2017    JB    Meeting with WW regarding… [R]                                                                                                                    0.20   $225.00       $0.00     $0.00       $0.00             N/A
 143     3/24/2017    JB    Correspondence with Nuno. [R]                                                                                                                     0.10   $225.00       $0.00     $0.00       $0.00             N/A
 144     3/30/2017   WBW    Drafted and filed plaintiff's jury demand.                                                                                                        0.50   $160.00      $80.00    $72.00       $8.00             TP
 145      4/5/2017   WBW    Drafted plaintiff's disclosures. [R]                                                                                                              1.80   $160.00     $288.00   $259.20      $28.80             TP
 146     4/18/2017   WBW    Worked on the plaintiff's proposed jury charge in preparation for trial.                                                                          3.50   $160.00     $560.00   $504.00      $56.00             TP
 147     4/19/2017    JB    Meeting with WW regarding trial preparation.                                                                                                      0.80    $25.00       $0.00     $0.00       $0.00             N/A
 148     4/19/2017   WBW    Telephone conversation with the court coordinator regarding the status of the May 1 trial setting in this lawsuit.                                0.20   $160.00      $32.00    $28.80       $3.20             TP
 149     4/19/2017   WBW    Telephone conversation with Nuno Fernandes. [R]                                                                                                   0.40   $160.00      $64.00    $32.00      $32.00             CC
         4/19/2017   WBW    Reviewed and analyzed the deposition of Salim Kakal for purposes of preparing his cross-examination at trial and determining his claims
 150                        with respect to how much he still owes Nuno Fernandez.                                                                                            1.80   $160.00     $288.00   $259.20      $28.80              TP
 151     4/19/2017   WBW    Email correspondence with Nuno Fernandes. [R]                                                                                                     0.20   $160.00      $32.00    $16.00      $16.00              CC
 152     4/19/2017   WBW    Reviewed and Analyzed invoices produced by Salim Kakal for purposes of determining what Salim Kakal claims he owes Nuno Fernandes.                0.50   $160.00      $80.00    $80.00       $0.00              A
 153     4/20/2017   WBW    Prepared for trial, specifically prepared for cross-examination of defendant Salim Kakal.                                                         2.50   $160.00     $400.00   $360.00      $40.00              TP
 154     4/20/2017   WBW    Prepared for trial, specifically prepared the direct examination of plaintiff Nuno Fernandes.                                                     2.00   $160.00     $320.00   $288.00      $32.00              TP
         4/20/2017   WBW    Prepared for trial, specifically analyzed and evaluated the case for purposes of preparing plaintiff's opening statement and presentation of
 155                        the case to the jury.                                                                                                                             3.50   $160.00     $560.00   $504.00      $56.00              TP
 156     4/21/2017 WBW      Prepared for trial, prepared plaintiff's opening statement and presentation to the jury.                                                          2.50   $160.00     $400.00   $360.00      $40.00              TP
 157     4/21/2017 WBW      Prepared for trial, prepared plaintiff's closing statement and presentation to the jury.                                                          2.00   $160.00     $320.00   $288.00      $32.00              TP
         4/21/2017 WBW      Prepared for trial, specifically prepared the jury charge as to all of plaintiff's causes of action against Salim Kakal and Mondex
 158                        International.                                                                                                                                    2.00   $160.00     $320.00   $288.00      $32.00              TP
 159     4/21/2017   WBW    Email correspondence [R]                                                                                                                          0.10   $160.00      $16.00     $0.00      $16.00              V
 160     4/21/2017   WBW    Telephone conversation [R]                                                                                                                        0.30   $160.00      $48.00     $0.00      $48.00              V
 161     4/24/2017   WBW    Prepared for trial, specifically prepared cross-examination of defendant Salim Kakal.                                                             2.00   $160.00     $320.00   $288.00      $32.00              TP
         4/24/2017   WBW    Prepared for trial, specifically analyzed and evaluated all documents by defendants for purposes of determining which documents to use as
 162                        trial exhibits.                                                                                                                                   2.00   $160.00     $320.00   $288.00      $32.00             TP
 163     4/24/2017   WBW    Prepared for trial, specifically worked on plaintiff's opening statement and closing arguments.                                                   2.50   $160.00     $400.00   $360.00      $40.00             TP
 164     4/25/2017   WBW    Prepared for trial, specifically prepared the cross-examination of defendant Salim Kakal.                                                         1.00   $160.00     $160.00   $144.00      $16.00             TP
 165     4/25/2017   WBW    Prepared for trial, specifically worked on plaintiff's voir dire and initial presentation of the case to the jury.                                2.50   $160.00     $400.00   $360.00      $40.00             TP
 166     4/25/2017   WBW    Prepared for trial, specifically preparing potential trial exhibits for use in trial.                                                             2.00   $160.00     $320.00   $288.00      $32.00             TP
 167     4/25/2017   WBW    Prepared for trial, specifically revising the jury charge.                                                                                        1.50   $160.00     $240.00   $216.00      $24.00             TP
 168     4/26/2017    JB    Meeting with WW regarding issues on plaintiff's request for continuance and related issues regarding trial preparation.                           0.70   $255.00       $0.00     $0.00       $0.00             N/A
 169     4/26/2017    JB    Phone conference with WW regarding trial preparation.                                                                                             0.30   $255.00      $67.50    $60.75       $6.75             TP
 170     4/26/2017    JB    Review draft response to defendant's motion for continuance.                                                                                      0.10   $255.00      $22.50    $22.50       $0.00              A
 171     4/26/2017   WBW    Preparation for trial, specifically preparing the direct examination of plaintiff, Nuno Fernandes.                                                3.00   $160.00     $480.00   $432.00      $48.00             TP
 172     4/26/2017   WBW    Prepared for trial, specifically evaluated issue that needed to be addressed during voir dire.                                                    1.00   $160.00     $160.00   $144.00      $16.00             TP
 173     4/26/2017   WBW    Prepared for trial, specifically prepared voir dire and the initial presentation of the case to the prospective jury panel.                       2.50   $160.00     $400.00   $360.00      $40.00             TP




                                                                                                                                   Page 4 of 14
                                                           Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 30 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                    Reason for Disallowance
Entry     Date       Atty                                                                   Description                                                                      Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 174     4/26/2017   WBW    Reviewed and analyzed defendant's motion for continuance.                                                                                           0.50   $160.00      $80.00    $80.00       $0.00              A
 175     4/26/2017   WBW    Telephone call with Nuno Fernandes. [R]                                                                                                             0.30   $160.00      $48.00    $24.00      $24.00             CC
 176     4/26/2017   WBW    Drafted plaintiff's response and opposition to defendant's motion for continuance.                                                                  0.80   $160.00     $128.00   $128.00       $0.00              A
 177     4/26/2017   WBW    Drafted a proposed docket control order in the event the trial is continued.                                                                        0.70   $160.00     $112.00   $112.00       $0.00              A
 178     4/27/2017   WBW    Prepared for trial, specifically prepared plaintiff's presentation of attorney's fees to the jury.                                                  1.50   $160.00     $240.00   $216.00      $24.00             TP
 179     4/27/2017   WBW    Telephone call with defendants' attorney regarding the status of the defendants' motion for continuance.                                            0.20   $160.00      $32.00    $32.00       $0.00              A
 180     4/27/2017   WBW    Telephone call with the court coordinator regarding the status of the defendants' motion for continuance.                                           0.30   $160.00      $48.00    $48.00       $0.00              A
 181     4/27/2017   WBW    Telephone call with defendants' attorney regarding the status of the trial setting and docket control order.                                        0.20   $160.00      $32.00    $32.00       $0.00              A
 182     4/27/2017   WBW    Telephone call with the court coordinator regarding the status of the plaintiffs proposed docket control order.                                     0.20   $160.00      $32.00    $32.00       $0.00              A
 183     4/27/2017   WBW    Telephone call with Nuno Fernandes. [R]                                                                                                             0.20   $160.00      $32.00    $16.00      $16.00             CC
 184      5/1/2017    JB    Review correspondence regarding new DCO.                                                                                                            0.10   $255.00       $0.00     $0.00       $0.00             N/A
 185      5/1/2017   WBW    Telephone conversation with the court coordinator regarding the status of the new docket control order.                                             0.20   $160.00      $32.00    $32.00       $0.00              A
 186     5/15/2017   WBW    Drafted letter to defendant's attorney regarding his client's need to serve and respond to plaintiff's second set of written discovery.             0.80   $160.00     $128.00   $128.00       $0.00              A
 187     5/16/2017   WBW    Telephone conversation with Nuno Fernandes regarding... [R]                                                                                         0.30   $160.00      $48.00    $24.00      $24.00             CC
 188     5/16/2017   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                            0.10   $160.00      $16.00     $8.00       $8.00             CC
 189     5/16/2017   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                            0.20   $160.00      $32.00    $16.00      $16.00             CC
 190     5/18/2017   WBW    Reviewed and analyzed bills for purpose of redacting same prior to producing along with expert designations.                                        2.00   $160.00     $320.00   $288.00      $32.00             TP
 191     5/18/2017   WBW    Drafted and revised plaintiff's designation of expert witness.                                                                                      0.80   $160.00     $128.00   $115.20      $12.80             TP
 192     5/19/2017   WBW    Finalized and filed plaintiff's designation of experts.                                                                                             1.20   $160.00     $192.00   $172.80      $19.20             TP
 193     5/22/2017   WBW    Telephone call with Nuno Fernandes regarding … [R]                                                                                                  0.20   $160.00      $32.00    $16.00      $16.00             CC
 194     5/22/2017   WBW    Telephone call with Agostinho Lourenco's attorney regarding … [R]                                                                                   0.30   $160.00      $48.00     $0.00      $48.00             OT
 195     5/22/2017   WBW    Email correspondence with Agostinho Lourenco's attorney regarding … [R]                                                                             0.20   $160.00      $32.00     $0.00      $32.00             OT
 196     5/23/2017   WBW    Email correspondence with Agostinho Lourenco's attorney regarding … [R]                                                                             0.20   $160.00      $32.00     $0.00      $32.00             OT
 197     5/24/2017    AL    Begin research on obtaining vehicle title history                                                                                                   0.50    $80.00      $40.00    $40.00       $0.00              A
 198     5/25/2017   WBW    Reviewed and analyzed documents related to the title of the truck at issue in this lawsuit.                                                         0.70   $160.00     $112.00   $112.00       $0.00              A
         5/25/2017    AL    Perform extensive research via Westlaw, LexisNexis, PublicData, TXDMV, BMV of Indiana, Dept. of Transportation and the Harris
 199                        County Tax Assessor regarding … [R]                                                                                                                 4.00    $80.00     $320.00     $0.00     $320.00              V
 200     5/25/2017 AL       Prepare written request for Texas motor vehicle information from the Harris County Tax Assessor-Collector.                                          0.50    $80.00      $40.00    $40.00       $0.00              A
 201     6/12/2017 AL       Telephone conference with Harris County Tax-Assessor Collector regarding vehicle history on 2013 Ford.                                              0.40    $80.00      $32.00    $32.00       $0.00              A
 202     6/12/2017 AL       Telephone conference with Indiana Tax Assessor regarding obtaining vehicle title and registration history.                                          0.40    $80.00      $32.00    $32.00       $0.00              A
 203     6/12/2017 AL       Telephone conference with attorney regarding other options for obtaining vehicle title history                                                      0.10    $80.00       $8.00     $8.00       $0.00              A
 204     6/13/2017 AL       Prepare four separate requests for vehicle title history from the Indiana Bureau of Motor Vehicles.                                                 1.00    $80.00      $80.00    $80.00       $0.00              A
 205     6/16/2017 WBW      Telephone conversation with attorney Tom Ross regarding the possibility of settling the lawsuit.                                                    0.30   $160.00      $48.00     $0.00      $48.00             UN
 206     6/20/2017 WBW      Drafted plaintiff's motion to compel against defendants.                                                                                            3.00   $160.00     $480.00     $0.00     $480.00             DNP
 207     6/20/2017 WBW      Conducted legal research regarding whether discovery can be conducted on a piercing the corporate veil theory.                                      2.00   $160.00     $320.00     $0.00     $320.00             OT
 208     6/20/2017 JBM      Receive assignment from W. Wise; research available discovery for alter ego claims' add case law to draft.                                          2.00    $80.00     $160.00     $0.00     $160.00             OT
 209     6/26/2017 KLD      Telephone conference with Warren Wise regarding upcoming hearing.                                                                                   0.10   $160.00      $16.00     $0.00      $16.00             UN
 210     6/26/2017 KLD      Receive and review notice of hearing on plaintiff's motion to compel.                                                                               0.10   $160.00      $16.00     $0.00      $16.00             DNP
 211     6/27/2017  JB      Review defendant's motion to compel                                                                                                                 0.10   $225.00      $22.50     $0.00      $22.50             DNP
 212     6/27/2017 KLD      Exchange emails with WBW regarding recent filings in case.                                                                                          0.10   $160.00      $16.00     $0.00      $16.00              V
 213     6/29/2017  JB      Meeting with WW regarding status.                                                                                                                   0.20   $225.00       $0.00     $0.00       $0.00             N/A
 214     6/29/2017 KLD      Telephone conference with WBW in advance of upcoming motion to compel.                                                                              0.30   $160.00      $48.00     $0.00      $48.00             DNP
         6/29/2017 KLD      Read and review Sparks v. Booth, Glassel Producing Co. v. Jared Res., and deposition of Salim Kakal to prepare for upcoming hearing on
 215                        motion to compel.                                                                                                                                   2.00   $160.00     $320.00     $0.00     $320.00             DNP
         6/29/2017   KLD    Review and analyze original petition, plaintiff's motion to compel, defendant's response to plaintiff's motion to compel, and other case files
 216                        to prepare for upcoming hearing on motion to compel.                                                                                                1.60   $160.00     $256.00     $0.00     $256.00             DNP




                                                                                                                                     Page 5 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 31 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                               Reason for Disallowance
Entry     Date       Atty                                                                 Description                                                                   Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 217     6/30/2017   KLD    Attend hearing on motion to compel.                                                                                                            2.30   $160.00     $368.00     $0.00     $368.00             DNP
 218     6/30/2017   KLD    Telephone conference with WBW on hearing on motion to compel.                                                                                  0.30   $160.00      $48.00     $0.00      $48.00             DNP
 219     6/30/2017   KLD    Receive and review defendant's 2 page No Evidence MSJ.                                                                                         0.10   $160.00      $16.00    $16.00       $0.00              A
 220      7/6/2017    JB    Correspondence to WW regarding status.                                                                                                         0.10   $225.00       $0.00     $0.00       $0.00             N/A
 221      7/6/2017   KLD    Telephone conference with WBW about status of motion to compel.                                                                                0.10   $160.00      $16.00     $0.00      $16.00             DNP
 222      7/7/2017    JB    Meeting with WW regarding status and trial prep plan.                                                                                          0.80   $225.00       $0.00     $0.00       $0.00             N/A
 223      7/7/2017    JB    Correspondence with WW regarding status.                                                                                                       0.20   $225.00       $0.00     $0.00       $0.00             N/A
 224      7/7/2017    JB    Review correspondence regarding status of ruling on motion to compel.                                                                          0.10   $225.00      $22.50     $0.00      $22.50             DNP
 225      7/7/2017   WBW    Email correspondence and discussion with Kim Daily regarding the proposed jury charge.                                                         0.30   $160.00       $0.00     $0.00       $0.00             N/A
 226      7/7/2017   WBW    Telephone conversation with court coordinator Darla Coons regarding the status of the court's ruling on plaintiff's motion to compel.          0.30   $160.00      $48.00     $0.00      $48.00             DNP
 227      7/7/2017   KLD    Review and evaluate original petition, defendant's discovery responses, and Kakal's deposition testimony.                                      0.70   $160.00       $0.00     $0.00       $0.00             N/A
 228     7/10/2017   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                       0.30   $160.00      $48.00    $24.00      $24.00             CC
 229     7/10/2017   WBW    Reviewed and analyzed defendants notice of vacation designation.                                                                               0.30   $160.00      $48.00    $48.00       $0.00              A
 230     7/10/2017   KLD    Receive and review defendant's notice of vacation designation.                                                                                 0.10   $160.00       $0.00     $0.00       $0.00             N/A
 231     7/11/2017   WBW    Drafted plaintiff's motion to strike defendant's counsel's vacation letter.                                                                    2.20   $160.00       $0.00     $0.00       $0.00             N/A
 232     7/11/2017   WBW    Drafted a proposed order granting plaintiff's motion to strike defendants' counsel's vacation letter.                                          0.30   $160.00       $0.00     $0.00       $0.00             N/A
 233     7/11/2017   WBW    Drafted the unsworn declaration of Nuno Fernandes in support of plaintiff's motion to strike defendants' counsel's vacation letter.            0.60   $160.00       $0.00     $0.00       $0.00             N/A
 234     7/11/2017   WBW    Prepared all exhibits to plaintiff's motion to strike defendants' counsel's vacation letter in preparation for filing.                         0.70   $160.00       $0.00     $0.00       $0.00             N/A
         7/11/2017   WBW    Telephone conversation with the court coordinator regarding securing a hearing on plaintiff's motion to strike defendants counsel's
 235                        vacation letter.                                                                                                                               0.30   $160.00       $0.00     $0.00       $0.00             N/A
 236     7/11/2017   WBW    Telephone conversation with Nuno Fernandes regarding... [R]                                                                                    0.20   $160.00      $32.00    $16.00      $16.00             CC
 237     7/11/2017   WBW    Telephone conversation with the court coordinator regarding the new trial date.                                                                0.20   $160.00      $32.00    $32.00       $0.00              A
 238     7/12/2017   WBW    Reviewed and analyzed Kakal's no evidence motion for summary judgment for purposes of responding thereto.                                      0.20   $160.00      $32.00    $32.00       $0.00              A
 239     7/12/2017   WBW    Drafted NF Clean's response to Kakal's no evidence motion for summary judgment.                                                                4.50   $160.00     $720.00   $720.00       $0.00              A
 240     7/12/2017   WBW    judgment.                                                                                                                                      0.90   $160.00     $144.00   $144.00       $0.00              A
 241     7/13/2017   WBW    Conducted legal research regarding whether an unsworn declaration can serve as competent summary judgment evidence.                            1.40   $160.00     $224.00   $224.00       $0.00              A
         7/13/2017   WBW    Revised and finalized NF Clean's response to Kakal's no evidence motion for summary judgment-specifically objecting to Kakal's late filed
 242                        motion.                                                                                                                                        0.80   $160.00     $128.00   $128.00       $0.00              A
 243     7/13/2017   WBW    Prepared all exhibits to plaintiff's response to Kakal's no evidence motion for summary judgment and filed same.                               0.30   $160.00      $48.00    $48.00       $0.00              A
 244     7/15/2017    JB    Review response to motion for summary judgment.                                                                                                0.20   $225.00      $45.00    $45.00       $0.00              A
 245     7/17/2017   WBW    Finalized plaintiff's response to Salim Kakal's no evidence motion for summary judgment and filed same.                                        0.50   $160.00      $80.00    $80.00       $0.00              A
 246     7/20/2017   WBW    Discussed the status of plaintiff's motion to compel and defendant's motion for summary judgment with JSB                                      0.50   $160.00       $0.00     $0.00       $0.00             N/A
 247     7/24/2017    JB    Meeting with Warren wise regarding status.                                                                                                     0.20   $225.00       $0.00     $0.00       $0.00             N/A
 248     7/24/2017   WBW    Telephone conversation with Nuno Fernandes regarding his travel arrangements for trial.                                                        0.40   $160.00      $64.00    $32.00      $32.00             CC
 249     7/24/2017   WBW    Conducted background research with respect to Salim Kakal's other business entity.                                                             0.40   $160.00      $64.00     $0.00      $64.00             UN
 250     7/25/2017    JB    Review correspondence regarding Salim's other companies.                                                                                       0.10   $225.00       $0.00     $0.00       $0.00             N/A
 251     7/26/2017   WBW    Telephone conversation with Nuno Fernandes regarding … [R]                                                                                     0.40   $160.00      $64.00    $32.00      $32.00             CC
 252      8/7/2017    JB    Meeting with WW regarding … [R]                                                                                                                0.30   $225.00       $0.00     $0.00       $0.00             N/A
 253      8/7/2017    JB    Correspondence to Nuno regarding .. [R]                                                                                                        0.10   $225.00       $0.00     $0.00       $0.00             N/A
 254      8/9/2017   WBW    Drafted a Motion to Withdraw as counsel with proposed order.                                                                                   2.30   $160.00       $0.00     $0.00       $0.00             N/A
 255      8/9/2017   WBW    Drafted an Agreed Motion for Continuance with proposed order.                                                                                  1.20   $160.00       $0.00     $0.00       $0.00             N/A
          8/9/2017   WBW    Telephone conversation with defense counsel Tom Ross about our potential need to withdraw from the case and seek continuance of the
 256                        trial.                                                                                                                                         0.30   $160.00       $0.00     $0.00        $0.00            N/A
 257      8/9/2017 WBW      Telephone conversation with Nuno Fernandes regarding … [R]                                                                                     0.40   $160.00       $0.00     $0.00        $0.00            N/A
 258      8/9/2017 WBW      Email correspondence with Nuno Fernandes regarding … [R]                                                                                       0.30   $160.00       $0.00     $0.00        $0.00            N/A
 259     8/10/2017 WBW      Email correspondence with defense counsel Tom Ross [R]                                                                                         0.20   $160.00       $0.00     $0.00        $0.00            N/A




                                                                                                                                  Page 6 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 32 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                 Reason for Disallowance
Entry     Date       Atty                                                                  Description                                                                    Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 260     8/14/2017   WBW    Prepared for trial, specifically outlining and preparing NF Clean's opening statement.                                                           1.10   $160.00     $176.00   $158.40      $17.60             TP
 261     8/14/2017   WBW    Prepared for trial, specifically outlining and preparing NF Clean's voir dire presentation.                                                      0.70   $160.00     $112.00   $100.80      $11.20             TP
 262     8/14/2017   WBW    Prepared for trial, specifically drafting and revising NF Clean's proposed jury charge.                                                          1.20   $160.00     $192.00   $172.80      $19.20             TP
 263     8/14/2017   WBW    Prepared for trial, specifically outlining and preparing NF Clean's closing argument.                                                            3.20   $160.00     $512.00   $460.80      $51.20             TP
 264     8/15/2017   WBW    Prepared for trial, specifically outlining and preparing my direct examination of Nuno Fernandes.                                                3.30   $160.00     $528.00   $475.20      $52.80             TP
 265     8/16/2017    JB    Meeting with WW regarding status.                                                                                                                0.30   $225.00       $0.00     $0.00       $0.00             N/A
 266     8/16/2017   WBW    Prepared for trial, specifically outlining and preparing cross examination of Salim Kakal.                                                       3.20   $160.00     $512.00   $460.80      $51.20             TP
 267     8/16/2017   WBW    Prepared for trial, specifically reviewing and analyzing Salim Kakal's deposition testimony for purposes of preparing to cross-examine him.      0.80   $160.00     $128.00   $115.20      $12.80             TP
 268     8/16/2017   WBW    Prepared for trial, specifically outlining and preparing NF Clean's opening statement.                                                           0.70   $160.00     $112.00   $100.80      $11.20             TP
         8/17/2017   WBW    Prepared for trial, specifically reviewing and analyzing all the documents produced by defendants and provided by Nuno Fernandes for
 269                        purposes of determining what documents should be included as part of plaintiff's trial exhibits.                                                 5.00   $160.00     $800.00   $720.00      $80.00              TP
         8/17/2017 WBW      Prepared for trial, specifically reviewing and analyzing Salim Kakal's deposition testimony for purposes of preparing to cross-examine him
 270                        and for purposes of determining depositions edits to include.                                                                                    1.20   $160.00     $192.00   $172.80      $19.20             TP
 271     8/17/2017   WBW    Telephone conversation with Nuno Fernandes regarding … [R]                                                                                       0.30   $160.00      $48.00    $24.00      $24.00             CC
 272     8/18/2017   WBW    Telephone conversation with trial coordinator Darla Coons regarding our need to continue the trial no earlier than August 24.                    0.30   $160.00      $48.00    $48.00       $0.00              A
 273     8/18/2017   WBW    Telephone conversation with Nuno Fernandes regarding … [R]                                                                                       0.20   $160.00      $32.00    $16.00      $16.00             CC
 274     8/18/2017   WBW    Email correspondence with defendants' attorney Tom Ross. [R]                                                                                     0.20   $160.00      $32.00     $0.00      $32.00              V
 275     8/18/2017   WBW    Drafted plaintiff's motion for continuance [R]                                                                                                   0.90   $160.00     $144.00     $0.00     $144.00             UN
 276     8/21/2017    JB    Receive and review plea to capacity; review relevant statutes; correspondence regarding the same.                                                0.20   $225.00       $0.00     $0.00       $0.00             N/A
 277     8/21/2017    JB    Review correspondence regarding trial setting.                                                                                                   0.10   $225.00       $0.00     $0.00       $0.00             N/A
 278     8/21/2017    JB    Review draft response to defendant's plea to capacity.                                                                                           0.10   $225.00       $0.00     $0.00       $0.00             N/A
 279     8/21/2017   WBW    Reviewed and analyzed Mondex's verified plea to capacity for purposes of responding thereto.                                                     0.20   $160.00      $32.00     $0.00      $32.00             OT
 280     8/21/2017   WBW    Drafted a plaintiff's response to Mondex's verified plea to capacity.                                                                            1.60   $160.00     $256.00     $0.00     $256.00             OT
 281     8/21/2017   WBW    Drafted a proposed order denying Mondex's verified plea to capacity.                                                                             0.20   $160.00      $32.00     $0.00      $32.00             OT
 282     8/21/2017   WBW    Telephone conversation with court coordinator Darla Coons regarding trial setting.                                                               0.30   $160.00      $48.00    $48.00       $0.00              A
 283     8/21/2017   WBW    Telephone conversation with Nuno Fernandes regarding … [R]                                                                                       0.20   $160.00      $32.00    $16.00      $16.00             CC
         8/21/2017   WBW    Conducted legal research regarding whether a lawsuit can be brought against a terminated filing entity for purposes of responding to
 284                        Mondex's verified plea to capacity.                                                                                                              0.80   $160.00     $128.00     $0.00     $128.00              OT
 285     8/22/2017  JB      Meeting with WW regarding status.                                                                                                                0.10   $225.00      $22.50     $0.00      $22.50              UN
         8/22/2017 WBW      Reviewed and analyzed outstanding bills to Nuno Fernandes for purposes of preparing to produce redacted bills in support of our claim for
 286                        attorney's fees at trial.                                                                                                                        0.90   $160.00     $144.00   $129.60      $14.40              TP
 287     8/22/2017   WBW    Continued reviewing the deposition testimony of Salim Kakal for purposes of making deposition designations per court order.                      1.30   $160.00     $208.00   $187.20      $20.80              TP
 288     8/22/2017   WBW    Drafted NF Clean's depositions designations per court order.                                                                                     1.00   $160.00     $160.00   $144.00      $16.00              TP
 289     8/22/2017   WBW    Conducted legal research regarding presenting attorney's fees in trial for breach of contract claims.                                            1.40   $160.00     $224.00     $0.00     $224.00              OT
 290     8/22/2017   WBW    Prepared for trial, specifically analyzing and evaluating how to introduce the reasonableness and necessity of attorney's fees.                  2.00   $160.00     $320.00     $0.00     $320.00              OT
         8/22/2017   WBW    Prepared for trial, specifically working on demonstrative exhibits related to the amount NF Clean paid Kakal for the truck and the amount
 291                        Kakal repaid NF Clean.                                                                                                                           2.20   $160.00     $352.00   $316.80      $35.20             TP
 292     8/23/2017    JB    Meeting with Warren regarding possible issues relative to bankruptcy.                                                                            0.30   $225.00       $0.00     $0.00       $0.00             N/A
 293     8/23/2017    JB    Review information relative to Kakal's bankruptcy filing.                                                                                        0.10   $225.00      $22.50     $0.00      $22.50              V
 294     8/23/2017   WBW    Prepared for trial, specifically preparing an outline of testimony with respect to attorney's fees.                                              2.00   $160.00     $320.00   $288.00      $32.00             TP
 295     8/23/2017   WBW    Reviewed and analyzed Salim Kakal's suggestion of bankruptcy                                                                                     0.50   $160.00      $80.00     $0.00      $80.00              V
 296     8/23/2017   WBW    Meeting with John Bullard regarding the effects of Salim Kakal's suggestion of bankruptcy.                                                       0.40   $160.00      $64.00     $0.00      $64.00             UN
 297     8/23/2017   WBW    Telephone conversation with Nuno Fernandes regarding … [R]                                                                                       0.40   $160.00      $64.00    $32.00      $32.00             CC
 298     8/23/2017   WBW    Reviewed and analyzed the court filings related to Salim Kakal's chapter 7 bankruptcy.                                                           2.00   $160.00     $320.00     $0.00     $320.00              V
 299     8/23/2017   WBW    Telephone conversation with the trial coordinator regarding the effects of Salim Kakal's suggestion of bankruptcy.                               0.30   $160.00      $48.00     $0.00      $48.00             UN
 300     8/23/2017   WBW    Email correspondence with Agostinho Lourenco's attorney regarding … [R]                                                                          0.30   $160.00      $48.00     $0.00      $48.00              V




                                                                                                                                   Page 7 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 33 of 42

        GLOSSARY
                      [R]    Full description not given due to redactions.
                      CC     Client Communications, reduced by 50%.
                       TP    Trial preparations, reduced by 10%.
                      BB     Block-billed entries, reduced by 15%.
                      TR     Travel entries, reduced by 15%.
                       V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A    Written off amounts by Orgain Bell.
                       A     Allowed in full.
                      AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                             Reason for Disallowance
Entry      Date       Atty                                                               Description                                                                Hours      Rate     Amount       Allowed    Disallowed       (See Glossary)

 301      8/23/2017 WBW Telephone conversation with Nuno Fernandes regarding … [R]                                                                                     0.30   $160.00      $48.00     $24.00       $24.00              CC
 302      8/23/2017 WBW Conducted background research related to Zoila Prentice and her potential assets that may be community property.                               1.20   $160.00     $192.00      $0.00      $192.00              OT
          8/24/2017 WBW Telephone conversation with Agostinho Lourenco's attorney about potential assets belonging to Salim Kakal that may be recoverable in
 303                    bankruptcy.                                                                                                                                    0.40   $160.00      $64.00      $0.00       $64.00              OT
 304       9/8/2017 WBW Telephone conversation with Nuno Fernandes regarding … [R]                                                                                     0.30   $160.00      $48.00     $24.00       $24.00              CC
 305      9/11/2017  JB Review correspondence regarding creditors meeting.                                                                                             0.10   $225.00      $22.50     $22.50        $0.00              A
 306      9/11/2017 WBW Email correspondence with Nuno Fernandes regarding … [R]                                                                                       0.30   $160.00      $48.00     $24.00       $24.00              CC
 307      9/26/2017 WBW Reviewed and analyzed the bankruptcy court filings for purposes of determining when the meeting of the creditors is scheduled.                 0.30   $160.00      $48.00     $48.00        $0.00              A
 308      9/26/2017 WBW Emailed Salim Kakal's bankruptcy attorney for purposes of confirming the meeting of the creditors is scheduled.                                0.20   $160.00      $32.00     $32.00        $0.00              A
 309      9/27/2017  JB Review invoices; correspondence to MO regarding the same.                                                                                      0.30   $225.00      $67.50      $0.00       $67.50              UN
 310      9/27/2017 WBW Attempted telephone conversation Salim Kakal's bankruptcy attorney for purposes of confirming the meeting of the creditors is scheduled.       0.10   $160.00      $16.00      $0.00       $16.00              AT
 311      9/28/2017 WBW Reviewed and analyzed the filings in the Salim Kakal bankruptcy matter for purposes of preparing for the meeting of the creditors.             1.20   $160.00     $192.00    $192.00        $0.00              A
 312      9/28/2017 WBW Telephone conversation with the bankruptcy trustee regarding the meeting of the creditors.                                                     0.40   $160.00      $64.00     $64.00        $0.00              A
 313      9/28/2017 WBW Met with attorney David Bledsoe regarding [R]                                                                                                  1.00   $160.00     $160.00      $0.00      $160.00              V
 314      9/28/2017 WBW Telephone conversation with Salim Kakal's attorney regarding the meeting of the creditors.                                                     0.30   $160.00      $48.00     $48.00        $0.00              A
          9/28/2017 DBB Initial review of file and facts, including review of file and detailed communications with Warren Wise re Meeting of Creditors and Cause
 315                    No. 2016-20315                                                                                                                                 1.50   $160.00     $240.00    $240.00         $0.00             A
          10/3/2017  JB Preliminary review of defendant's bankruptcy schedules; research regarding personal property exemptions; correspondence regarding the
 316                    same.                                                                                                                                          0.20   $225.00      $45.00      $0.00       $45.00              UN
          10/3/2017 WBW Reviewed and analyzed Salim Kakal's schedule of property and order converting bankruptcy proceedings to a chapter 13 proceeding for
 317                    purposes of preparing for the meeting of the creditors.                                                                                        0.60   $160.00      $96.00     $96.00         $0.00             A
          10/3/2017 WBW Conducted legal research with respect to Zoila Roxana Prentice-Florez for purposes of determining whether she owns any property that
 318                    may be community property to which Salim Kakal may have a claim to.                                                                            1.20   $160.00     $192.00      $0.00      $192.00              OT
          10/3/2017 DBB Prepare for Meeting of Creditors, including detailed review of bankruptcy pleadings (Official Form 101 - Voluntary Petition for
                        Individuals, Initial Order for Prosecution of Ch. 7 Case, Official Form 309A - No Proof of Claim Deadline, Order - Possible Future
                        Dismissal, Motion to Extend Deadlines, Notice of Meeting of Creditors and Amended Notice of Meeting of creditors, Schedule of Assets,
                        and Motion to Convert from Ch. 7 to Ch. 13), Cause No. 2016-20315 pleadings and discovery (Original Petition, Amended Petition,
                        Answer, Amended Answer, Motion to Compel, Response to Motion to Compel, Plea to Capacity, Response to Plea to Capacity,
                        Deposition of Salim Kakal, and Suggestion of Bankruptcy), and Secretary of State business filings; Obtain and review background/asset
 319                    reports on Salim Kakal and wife, Zoila Roxana prentice-Florez, Fontaine Trading, Modex, and Fanco USA                                          6.00   $160.00     $960.00    $816.00      $144.00              BB
 320      10/4/2017 WBW Telephone conversation with Nuno Fernandes regarding … [R]                                                                                     0.30   $160.00      $48.00     $24.00       $24.00              CC
          10/4/2017 DBB Prepare for Meeting of Creditors, including preparation of detailed outline questions to ask Salim Kakal and continued detailed review of
                        bankruptcy pleadings (Official Form 101- Voluntary Petition for Individuals, Initial Order for Prosecution of Ch. 7 Case, Official Form
                        2095A - No Proof of Claim Deadline, Order - Possible Future Dismissal Motion to Extend Deadlines, Notice of Meeting of Creditors and
                        Amended Notice of Meeting of Creditors, Schedule of Assets, and Motion to Convert from Ch. 7 to Ch. 13), Cause No. 2016-20315
                        pleadings and discovery (Original Petition, Amended Petition, Answer, Amended Answer, Motion to Compel, Response to Motion to
                        Compel, Plea to Capacity, Response to Plea to Capacity, Deposition of Salim Kakal, and Suggestion of Bankruptcy), Secretary of State
                        business filings; background/asset reports on Salim Kakal and wife, Zoila Roxana Prentice-Florez, Fontaine Trading, Modex, and Faco
 321                    USA                                                                                                                                            8.00   $160.00   $1,280.00   $1,088.00     $192.00             BB
 322      10/5/2017 DBB Prepare for and attend Meeting of the Creditors, including travel; Memo to file re summary of same.                                            5.00   $160.00     $800.00     $680.00     $120.00             TR
 323      10/5/2017 DBB Legal Research and analysis re scope of Meeting of Creditors and potential 2004 examination.                                                   1.00   $160.00     $160.00     $160.00       $0.00              A
 324      10/6/2017  JB Review correspondence regarding creditors meeting.                                                                                             0.10   $225.00      $22.50      $22.50       $0.00              A
 325     10/10/2017  JB Correspondence regarding order dismissing bankruptcy case.                                                                                     0.10   $225.00      $22.50      $22.50       $0.00              A
 326     10/12/2017  JB Phone conference with Nuno regarding cost concerns.                                                                                            0.60   $225.00       $0.00       $0.00       $0.00             N/A
 327     10/12/2017  JB Meeting with WW regarding plans going forward.                                                                                                 0.20   $225.00       $0.00       $0.00       $0.00             N/A
 328     10/13/2017  JB Review correspondence regarding order vacating dismissal of bankruptcy.                                                                        0.10   $225.00      $22.50      $22.50       $0.00              A




                                                                                                                               Page 8 of 14
                                                           Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 34 of 42

        GLOSSARY
                      [R]    Full description not given due to redactions.
                      CC     Client Communications, reduced by 50%.
                       TP    Trial preparations, reduced by 10%.
                      BB     Block-billed entries, reduced by 15%.
                      TR     Travel entries, reduced by 15%.
                       V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A    Written off amounts by Orgain Bell.
                       A     Allowed in full.
                      AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                              Reason for Disallowance
Entry     Date        Atty                                                                Description                                                                  Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

         10/16/2017   DBB Receive and review Order of Dismissal, Deficiency Order, Payment Advices, Motion to Vacate Order of Dismissal, and Order granting
                          Motion to Vacate Order of Dismissal; Legal research and analysis re implications of same on bankruptcy proceedings and Cause No. 2016-
 329                      20315; Attention to obtaining tax returns filed by Salim Kakal and resetting of Meeting of Creditors.                                           0.70   $160.00     $112.00    $95.20      $16.80              BB
 330     10/23/2017   WBW Received correspondence from the Court regarding the status of the court-required scheduling conference.                                        0.10   $160.00      $16.00    $16.00       $0.00              A
 331     10/23/2017   WBW Telephone conversation with the court coordinator regarding attendance requirements at the court-required scheduling conference.                0.30   $160.00      $48.00    $48.00       $0.00              A
 332     10/26/2017   WBW Attended the court-mandated status conference hearing in Houston, Texas                                                                         5.50   $160.00     $880.00   $748.00     $132.00              TR
          10/3/2017    JB Preliminary review of defendant's bankruptcy schedules; research regarding personal property exemptions; correspondence regarding the
 333                      same.                                                                                                                                           0.20   $225.00      $45.00     $0.00      $45.00              UN
          11/1/2017   DBB Prepare for Meeting of Creditors, including review of Ch. 13 conversion of Order and Ch. 13 Payment Plan and revisions to outline and
 334                      questions; Attention to status of Meeting of Creditors.                                                                                         2.50   $160.00     $400.00   $400.00       $0.00              A
 335      11/2/2017   DBB Prepare for and attend Meeting of Creditors (reset), including travel; Memo to file re same.                                                    6.50   $160.00   $1,040.00   $884.00     $156.00             TR
 336      11/3/2017    JB Review and correspondence regarding creditors meeting.                                                                                          0.10   $255.00       $0.00     $0.00       $0.00             N/A
 337      11/3/2017   DBB Analyze case strategy moving forward after Ch. 13 conversion                                                                                    0.20   $160.00      $32.00     $0.00      $32.00              V
 338      11/6/2017   DBB Provide status update                                                                                                                           0.30   $160.00      $48.00     $0.00      $48.00              V
 339     11/10/2017   WBW Received and reviewed correspondence from the court setting a status conference hearing                                                         0.10   $160.00      $16.00    $16.00       $0.00              A
 340     11/14/2017   DBB Attention to status of Meeting of Creditors, including review of Docket Report and Court records                                                0.20   $160.00      $32.00    $32.00       $0.00              A
 341     11/22/2017   WBW Attention to status of Meeting of creditors (continued), including review of Docket Report and Court records.                                   0.20   $160.00      $32.00    $32.00       $0.00              A
 342     11/28/2017   WBW Telephone conversation with the bankruptcy trustee David Peake regarding the status of the Creditor's meeting                                   0.20   $160.00      $32.00    $32.00       $0.00              A
 343     11/29/2017   WBW Telephone conversation with the bankruptcy trustee David Peake regarding the status of the Creditor's meeting                                   0.10   $160.00      $16.00    $16.00       $0.00              A
          12/4/2017   DBB Receive and review Notice of Ch. 13 and (reset) Creditor Meeting, with attention to revised deadlines for filing proof of claim, objecting
 344                      to claimed property exemptions, objecting to repayment plan, and objecting to discharges.                                                       0.30   $160.00      $48.00    $48.00       $0.00              A
 345      12/5/2017   WBW Email correspondence with Nuno Fernandes regarding … [R]                                                                                        0.30   $160.00      $48.00    $24.00      $24.00             CC
 346      12/7/2017   DBB Receive and review Notice of Hearing re Confirmation of Ch. 13 plan, etc., with attention to objection deadline.                                0.20   $160.00      $32.00    $32.00       $0.00              A
 347     12/21/2017   WBW Email correspondence with Nuno Fernandes regarding … [R]                                                                                        0.30   $160.00      $48.00    $24.00      $24.00             CC
 348     12/22/2017   DBB Prepare for and attend Meeting of Creditors (reset), including travel; Memo to file re same.                                                    7.00   $160.00   $1,120.00   $952.00     $168.00             TR
 349       1/3/2018   WBW Email correspondence with Nuno Fernandes regarding … [R]                                                                                        0.20   $160.00      $32.00    $16.00      $16.00             CC
 350       1/8/2018   WBW Email correspondence with Nuno Fernandes regarding … [R]                                                                                        0.20   $160.00      $32.00    $16.00      $16.00             CC
 351       1/8/2018   WBW Reviewed and analyzed Salim Kakal's Chapter 13 plan for purposes of determining whether objections are appropriate.                             0.80   $160.00     $128.00   $128.00       $0.00              A
 352       1/8/2018   WBW Reviewed and analyzed recent filings in the bankruptcy proceeding for purposes of determining all appropriate deadlines.                        1.00   $160.00     $160.00   $160.00       $0.00              A
 353       1/8/2018   DBB Analyze options for Motion to Dismiss/Complaint to Dischargeability of Debt, including communications with Warren Wise.                         0.30   $160.00      $48.00    $48.00       $0.00              A
 354       1/9/2018    JB Phone conference with Nuno regarding [R]                                                                                                        0.90   $225.00       $0.00     $0.00       $0.00             N/A
 355       1/9/2018    JB Correspondence to Nuno regarding .. [R]                                                                                                         0.20   $335.00       $0.00     $0.00       $0.00             N/A
 356       1/9/2018   WBW Reviewed and analyzed the bankruptcy court filings for of advising Nuno Fernandes with respect to the same.                                     0.60   $160.00      $96.00    $96.00       $0.00              A
 357       1/9/2018   WBW Conference call with Nuno regarding [R]                                                                                                         0.80   $160.00     $128.00    $64.00      $64.00             CC
 358      1/10/2018    JB Draft memo regarding complain[t] against dischargeability.                                                                                      0.10   $225.00      $22.50    $22.50       $0.00              A
 359      1/15/2018    JB Meeting with WW regarding status of complaint against discharge.                                                                                0.20   $225.00       $0.00     $0.00       $0.00             N/A
 360      1/15/2018   WBW Reviewed and analyzed Salim Kakal's amended Chapter 13 plan for purposes of responding thereto.                                                 0.40   $160.00      $64.00    $64.00       $0.00              A
 361      1/15/2018   WBW Reviewed and analyzed Salim Kakal's amended Schedule of Assets for purposes of responding thereto.                                              0.40   $160.00      $64.00    $64.00       $0.00              A
 362      1/15/2018   WBW Reviewed and analyzed all new case filings made by the bankruptcy trustee for purposes of responding thereto.                                   0.30   $160.00      $48.00     $0.00      $48.00              V
 363      1/15/2018   WBW Conducting legal research regarding bankruptcy rules to filing a complaint to the non-dischargeability of a debt.                               0.80   $160.00       $0.00     $0.00       $0.00             N/A
 364      1/15/2018   WBW Drafted NF Clean's Complaint to the Non-Dischargeability of a Debt.                                                                             1.10   $160.00     $176.00   $176.00       $0.00              A
 365      1/16/2018    JB Review correspondence complaint against dischargeability.                                                                                       0.10   $225.00       $0.00     $0.00       $0.00             N/A
 366      1/16/2018   WBW Finalized NF Clean's Complaint to the Non-Dischargeability of a Debt.                                                                           1.70   $160.00     $272.00   $272.00       $0.00              A
 367      1/16/2018   WBW Conducted legal research regarding the Southern District of Texas local rules with respect to filing an adversary proceeding.                   0.70   $160.00       $0.00     $0.00       $0.00             N/A
 368      1/16/2018   WBW Drafted the court-mandated cover sheet necessary with respect to an adversary proceeding.                                                       0.40   $160.00       $0.00     $0.00       $0.00             N/A
 369      1/16/2018   WBW Drafted NF Clean's Proof of Claim for purposes of filing the same in the Salim Kakal bankruptcy proceeding.                                     1.10   $160.00     $176.00   $176.00       $0.00              A




                                                                                                                                 Page 9 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 35 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                             Reason for Disallowance
Entry     Date       Atty                                                                Description                                                                  Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 370     1/16/2018   WBW    Telephone call with the court clerk regarding the filing of NF Clean's Complaint to the Dischargeability of the Debt.                        0.70   $160.00       $0.00     $0.00        $0.00            N/A
 371     1/16/2018   WBW    Filed NF Clean's Proof of Claim.                                                                                                             0.40   $160.00      $64.00    $64.00        $0.00             A
 372     1/16/2018   WBW    Filed NF Clean's Complaint to the Nondischargeability of the Debt.                                                                           0.40   $160.00      $64.00    $64.00        $0.00             A
 373     1/17/2018   WBW    Conducted legal research regarding potential objections to a Chapter 13 plan in bankruptcy.                                                  0.80   $160.00     $128.00   $128.00        $0.00             A
 374     1/17/2018   WBW    Drafted NF Clean's Objections to Kakal's Chapter 13 Plan.                                                                                    1.80   $160.00     $288.00   $288.00        $0.00             A
 375     1/18/2018    JB    Meeting with WW regarding hearing on plan confirmation.                                                                                      0.30   $225.00       $0.00     $0.00        $0.00            N/A
         1/18/2018   WBW    Reviewed and analyzed all relevant filings, including Salim Kakal's Chapter 13 plan and the trustee's motion to dismiss for purposes of
 376                        determining NF Clean's strategy.                                                                                                             1.00   $160.00     $160.00     $0.00     $160.00              UN
         1/18/2018 WBW      Telephone conversation with [] Judge Isgur's case manager regarding the status of the motion to confirm Kakal's Chapter 13 plan and
 377                        Lourenco's intention to file an adversary proceeding.                                                                                        0.30   $160.00      $48.00    $48.00        $0.00             A
         1/18/2018 WBW      Telephone conversation with [] Agostinho Lourenco's attorney regarding the status of the motion to confirm Kakal's Chapter 13 plan and
 378                        Lourenco's intention to file an adversary proceeding.                                                                                        0.30   $160.00      $48.00     $0.00      $48.00              OT
         1/18/2018 WBW      Telephone conversation with the bankruptcy trustee regarding the status of the motion to confirm Kakal's Chapter 13 plan and NF Clean's
 379                        complaint to the dischargeability of the debt.                                                                                               0.40   $160.00      $64.00    $64.00        $0.00             A
 380     1/22/2018  JB      Phone conference with counsel for Kakal regarding postponement of plan confirmation pending adversary proceeding.                            0.10   $225.00       $0.00     $0.00        $0.00            N/A
 381     1/22/2018  JB      Review correspondence regarding hearing on plan confirmation.                                                                                0.10   $225.00      $22.50    $22.50        $0.00             A
 382     1/23/2018  JB      Correspondence regarding hearing on plan confirmation.                                                                                       0.10   $225.00       $0.00     $0.00        $0.00            N/A
         1/23/2018 WBW      Telephone conversation with Judge Isgur's court coordinator with regard to the parties' motion for continuance on Salim Kakal's Chapter
 383                        13 Plan confirmation hearing.                                                                                                                0.20   $160.00      $32.00    $32.00       $0.00              A
 384     1/24/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                     0.30   $160.00       $0.00     $0.00       $0.00             N/A
 385     1/25/2018   WBW    Conducted background research on Salim Kakal for purposes of determining his driver's license number for Nuno Fernandes.                     0.70   $160.00     $112.00     $0.00     $112.00             UN
 386     1/26/2018    JB    Correspondence to Nuno regarding .. [R]                                                                                                      0.20   $225.00       $0.00     $0.00       $0.00             N/A
 387      2/1/2018   WBW    Conducted legal research regarding the service rules in bankruptcy court.                                                                    0.70   $160.00       $0.00     $0.00       $0.00             N/A
 388      2/1/2018   WBW    Took all necessary steps to properly serve Salim Kakal with NF Clean's complaint to the dischargeability of the debt.                        0.60   $160.00      $96.00    $96.00       $0.00              A
 389      2/8/2018    JB    Meeting with Warren Wise strategy for confirmation hearing.                                                                                  0.30   $160.00       $0.00     $0.00       $0.00             N/A
 390      2/8/2018    JB    Review correspondence regarding status of proceedings                                                                                        0.10   $160.00       $0.00     $0.00       $0.00             N/A
          2/8/2018   WBW    Reviewed and analyzed the docket sheet for purposes of determining the status of the bankruptcy matter and calendaring everything we
 391                        need to file.                                                                                                                                0.80   $160.00       $0.00     $0.00       $0.00             N/A
 392      2/8/2018 WBW      Telephone conversation with the bankruptcy trustee regarding the status of the bankruptcy proceeding.                                        0.60   $160.00      $96.00     $0.00      $96.00              V
 393      2/8/2018 WBW      Telephone conversation with Agostinho Lourenco's attorney regarding their intentions with respect to Salim Kakal's bankruptcy plan.          0.50   $160.00      $80.00     $0.00      $80.00             OT
         2/15/2018 WBW      Email correspondence with the process server for purposes of determining whether Salim Kakal has been served with NF Clean's
 394                        complaint to the dischargeability of the debt.                                                                                               0.30   $160.00      $48.00    $48.00        $0.00             A
 395     2/15/2018   WBW    Reviewed and analyzed the court order requiring the parties confer with respect to a scheduling order.                                       0.40   $160.00      $64.00    $64.00        $0.00             A
 396     2/15/2018   WBW    Email correspondence with plaintiff's attorney regarding our nee[d] to confer in advance of the court status conference.                     0.30   $160.00      $48.00    $48.00        $0.00             A
 397     2/19/2018   WBW    Email correspondence with attorney Tom Ross regarding the parties' joint discovery management plan.                                          0.40   $160.00      $64.00    $64.00        $0.00             A
 398     2/19/2018   WBW    Drafted the parties' joint discovery management plan.                                                                                        1.80   $160.00     $288.00   $288.00        $0.00             A
 399     2/20/2018   WBW    Revised the parties' joint discovery management plan per the judge's preferred procedures.                                                   2.40   $160.00     $384.00   $384.00        $0.00             A
 400     2/20/2018   WBW    Multiple email correspondence with attorney Tom Ross regarding the parties' joint discovery management plan.                                 0.60   $160.00      $96.00    $96.00        $0.00             A
 401     2/21/2018    JB    Meeting with Warrant regarding status and developments.                                                                                      0.20   $255.00       $0.00     $0.00        $0.00            N/A
 402     2/21/2018   WBW    Email correspondence with attorney Tom Ross regarding the parties' joint discovery management plan.                                          0.30   $160.00      $48.00    $48.00        $0.00             A
         2/21/2018   WBW    Conducted legal research regarding what evidence may be admissible in support of objections to a confirmation of the plan in bankruptcy
 403                        court.                                                                                                                                       1.50   $160.00     $240.00   $240.00       $0.00              A
 404     2/21/2018 WBW      Conducted legal research regarding whether a party can press criminal charges against an individual in bankruptcy.                           1.00   $160.00     $160.00     $0.00     $160.00             UN
 405     2/22/2018 WBW      Met with attorney Tom Ross to go over joint discovery management plan per the judge's order.                                                 4.00   $160.00     $640.00   $640.00       $0.00              A
 406     2/22/2018 WBW      Filed the parties' joint discovery management plan per the judge's orders.                                                                   0.80   $160.00     $128.00   $128.00       $0.00              A
 407     2/26/2018  JB      Review correspondence regarding debtors filed statement of means.                                                                            0.10   $225.00       $0.00     $0.00       $0.00             N/A




                                                                                                                                Page 10 of 14
                                                          Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 36 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                               Reason for Disallowance
Entry     Date       Atty                                                                Description                                                                  Hours      Rate     Amount       Allowed    Disallowed       (See Glossary)

 408     2/26/2018   WBW    Email correspondence with attorney Nelson Jones regarding the court hearing on Salim Kakal's confirmation of the plan hearing.               0.20   $160.00      $32.00      $32.00       $0.00              A
 409     2/26/2018   WBW    Telephone conversation with attorney Nelson Jones regarding the court hearing on Salim Kakal's confirmation of the plan hearing.             0.40   $160.00      $64.00      $64.00       $0.00              A
 410     2/26/2018   WBW    Multiple telephone conversation with Nuno Fernandes to discuss [R].                                                                          1.00   $160.00     $160.00      $80.00      $80.00             CC
 411     2/27/2018    JB    Review correspondence regarding courtroom minutes on hearing today.                                                                          0.10   $255.00       $0.00       $0.00       $0.00             N/A
 412     2/27/2018   WBW    Attended the court hearing on the confirmation of the plan hearing.                                                                          7.50   $160.00   $1,200.00   $1,020.00     $180.00             TR
 413     2/27/2018   WBW    Met with attorney Nelson Jones regarding the status of the bankruptcy proceeding.                                                            0.80   $160.00     $128.00       $0.00     $128.00              V
 414     2/27/2018   WBW    Telephone call with Nuno Fernandes regarding … [R]                                                                                           0.50   $160.00      $80.00      $40.00      $40.00             CC
 415     2/27/2018   WBW    Met with Nuno Fernandes to discuss [R]                                                                                                       2.40   $160.00     $384.00    $192.00      $192.00             CC
 416      3/1/2018    JB    Review correspondence regarding trial setting in adversary proceeding.                                                                       0.10   $225.00       $0.00       $0.00       $0.00             N/A
 417      3/1/2018   WBW    Attended joint scheduling conference hearing in Houston, Texas.                                                                              8.50   $160.00   $1,360.00   $1,156.00     $204.00             TR
 418      3/1/2018   WBW    Met with Salim Kakal's attorney to discuss potential dates on which the parties can conduct a mediation.                                     0.80   $160.00     $128.00       $0.00     $128.00             UN
 419      3/1/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                     0.20   $160.00      $32.00      $16.00      $16.00             CC
 420      3/7/2018    JB    Correspondence with Nuno Fernandes regarding … [R]                                                                                           0.20   $225.00       $0.00       $0.00       $0.00             N/A
 421      3/7/2018   WBW    Drafted NF Clean's Rule 7.1 initial disclosure.                                                                                              1.50   $160.00     $240.00    $240.00        $0.00              A
 422      3/7/2018   WBW    Reviewed and analyzed Salim Kakal's Rule 7.1 initial disclosures.                                                                            0.70   $160.00     $112.00    $112.00        $0.00              A
 423      3/8/2018   WBW    Filed NF Clean's Rule 7.1 initial disclosures.                                                                                               0.40   $160.00      $64.00      $64.00       $0.00              A
 424      3/9/2018   WBW    Drafted the parties' joint motion to continue the hearing on plaintiff's confirmation of the plan.                                           0.70   $160.00     $112.00    $112.00        $0.00              A
         3/12/2018   WBW    Email correspondence with Kakal's attorney regarding the status on the parties' joint motion to continue the hearing on plaintiff's
 425                        confirmation of the plan.                                                                                                                    0.20   $160.00      $32.00     $32.00         $0.00             A
 426     3/13/2018   WBW    Telephone conversation with the court coordinator regarding the status of the hearing on the trustee's motion to dismiss.                    0.20   $160.00      $32.00     $32.00         $0.00             A
 427     3/13/2018   WBW    Telephone conversation with the bankruptcy trustee regarding the status of the hearing on trustee's motion to dismiss.                       0.40   $160.00      $64.00     $64.00         $0.00             A
 428     3/13/2018   WBW    Telephone conversation with the court coordinator regarding the status of the court-ordered status conference.                               0.40   $160.00      $64.00     $64.00         $0.00             A
 429     3/13/2018   WBW    Email correspondence with attorney Tom Ross regarding the status of the court-ordered status conference.                                     0.20   $160.00      $32.00     $32.00         $0.00             A
         3/13/2018   WBW    Reviewed and analyzed the case file for purposes of preparing an outline for trial with an eye towards propounding further discovery to
 430                        support NF Clean's claims.                                                                                                                   4.50   $160.00       $0.00      $0.00         $0.00            N/A
 431     3/14/2018    JB    Correspondence regarding the trustee's recommendation for non-confirmation.                                                                  0.10   $225.00       $0.00      $0.00         $0.00            N/A
 432     3/14/2018    JB    Correspondence to Nuno regarding .. [R]                                                                                                      0.10   $225.00       $0.00      $0.00         $0.00            N/A
 433     3/14/2018   WBW    Telephone conversation with Judge Isgur's office regarding the status of the hearing on trustee's motion to dismiss.                         0.40   $160.00      $64.00     $64.00         $0.00             A
 434     3/15/2018    JB    Review correspondence regarding document production.                                                                                         0.10   $225.00       $0.00      $0.00         $0.00            N/A
 435     3/15/2018   WBW    Drafted NF Clean's initial disclosures.                                                                                                      1.20   $160.00     $192.00    $192.00         $0.00             A
 436     3/15/2018   WBW    Reviewed and analyzed Salim Kakal's initial disclosures.                                                                                     0.50   $160.00      $80.00     $80.00         $0.00             A
         3/15/2018   WBW    Reviewed and analyzed all potentially relevant documents for purposes of determining what documents need to be produced in connection
 437                        with NF Clean's initial disclosures.                                                                                                         1.20   $160.00     $192.00    $192.00        $0.00              A
 438     3/15/2018   WBW    Attended state court-required status conference in Houston, Texas.                                                                           4.50   $160.00     $720.00    $612.00      $108.00             TR
 439     3/19/2018    JB    Meeting with WW regarding status.                                                                                                            0.20   $225.00       $0.00      $0.00        $0.00             N/A
 440     3/19/2018   WBW    Discussion with John Bullard regarding … [R]                                                                                                 0.40   $160.00       $0.00      $0.00        $0.00             N/A
 441     3/20/2018    JB    Meeting with WW regarding status.                                                                                                            0.30   $225.00       $0.00      $0.00        $0.00             N/A
 442     3/20/2018    JB    Correspondence to Nuno regarding .. [R]                                                                                                      0.20   $225.00       $0.00      $0.00        $0.00             N/A
 443     3/21/2018   WBW    Conducted legal research and considered the strategic implications of [R]                                                                    0.60   $160.00       $0.00      $0.00        $0.00             N/A
 444     3/21/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                     0.70   $225.00       $0.00      $0.00        $0.00             N/A
 445     4/10/2018   WBW    Reviewed and analyzed the file for purposes of drafting the plaintiff's witness list and determining all trial exhibits.                     2.50   $160.00     $400.00    $360.00       $40.00             TP
 446     4/10/2018   WBW    Drafted the plaintiff's witness list per the court's order.                                                                                  0.40   $160.00      $64.00     $57.60        $6.40             TP
 447     4/10/2018   WBW    Drafted the plaintiff's exhibit list per the court's order.                                                                                  1.00   $160.00     $160.00    $144.00       $16.00             TP
 448     4/11/2018    JB    Meeting with WW regarding exhibit lists.                                                                                                     0.30   $225.00       $0.00      $0.00        $0.00             N/A
 449     4/11/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                     0.20   $160.00      $32.00     $16.00       $16.00             CC
 450     4/16/2018   WBW    Email correspondence with Salim Kakal's attorney Tom Ross regarding our need to mediate the case and meet to stipulate to agreed facts.      0.30   $160.00      $48.00      $0.00       $48.00             UN




                                                                                                                               Page 11 of 14
                                                           Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 37 of 42

        GLOSSARY
                     [R]    Full description not given due to redactions.
                     CC     Client Communications, reduced by 50%.
                      TP    Trial preparations, reduced by 10%.
                     BB     Block-billed entries, reduced by 15%.
                     TR     Travel entries, reduced by 15%.
                      V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                     DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                     UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                     OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                     N/A    Written off amounts by Orgain Bell.
                      A     Allowed in full.
                     AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                   Reason for Disallowance
Entry     Date       Atty                                                                   Description                                                                     Hours      Rate     Amount      Allowed   Disallowed       (See Glossary)

 451     4/19/2018   WBW    Email correspondence with Salim Kakal's attorney regarding our need to meet face-to-face to discuss the case and mediation.                        0.30   $160.00      $48.00     $0.00      $48.00             UN
 452     4/23/2018    JB    Meeting with WW regarding status.                                                                                                                  0.10   $225.00       $0.00     $0.00       $0.00             N/A
 453     4/23/2018   WBW    Email correspondence with plaintiff's counsel regarding his availability to mediate the case.                                                      0.20   $160.00      $32.00     $0.00      $32.00             UN
 454     4/23/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                           0.30   $160.00      $48.00    $24.00      $24.00             CC
         4/23/2018   WBW    Reviewed and analyzed the claim file for purposes of determining whether the debtor has amended his bankruptcy plan to reflect the
 455                        dischargeability issues be dealt with in the context of the adversary proceeding.                                                                  0.50   $160.00      $80.00    $80.00        $0.00             A
         4/23/2018 WBW      Email correspondence with Nelson Jones regarding his client's need to file an amended plan to reflect the court's order that dischargeability
 456                        issues be handled in the context of the adversary proceeding.                                                                                      0.20   $160.00      $32.00    $32.00       $0.00              A
 457     4/25/2018   WBW    Email correspondence plaintiff's counsel regarding the mediation and exhibit and witness lists.                                                    0.20   $160.00      $32.00     $0.00      $32.00             UN
 458     4/25/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                           0.20   $160.00      $32.00    $16.00      $16.00             CC
 459     4/26/2018   WBW    Reviewed and revised the parties' agreed order to withdraw objections to the confirmation of Salim Kakal's plan.                                   0.70   $160.00     $112.00   $112.00       $0.00              A
 460     4/27/2018   WBW    Telephone conversation with Nuno Fernandes regarding the [R]                                                                                       0.40   $160.00      $64.00    $32.00      $32.00             CC
 461     4/30/2018    JB    Review correspondence regarding confirmation of bankruptcy plan.                                                                                   0.10   $225.00       $0.00     $0.00       $0.00             N/A
 462     4/30/2018    JB    Review correspondence regarding status of settlement negotiations.                                                                                 0.10   $225.00       $0.00     $0.00       $0.00             N/A
 463     4/30/2018   WBW    Attended court ordered mediation with Salim Kakal in Houston, Texas.                                                                               4.00   $160.00     $640.00   $544.00      $96.00             TR
 464     4/30/2018   WBW    Attended court hearing on Salim Kakal's confirmation of the plan in Houston, Texas.                                                                4.50   $160.00     $720.00   $612.00     $108.00             TR
 465      5/2/2018   WBW    Drafted plaintiff's designation of expert witnesses per the judge's scheduling order.                                                              0.80   $160.00     $128.00   $115.20      $12.80             TP
 466     5/23/2018    JB    Meeting with Warren wise regarding status of case.                                                                                                 0.30   $225.00       $0.00     $0.00       $0.00             N/A
 467     5/23/2018   WBW    Email correspondence with Nuno Fernandes [R]                                                                                                       0.40   $160.00      $64.00    $32.00      $32.00             CC
 468     5/24/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                           0.20   $160.00      $32.00    $16.00      $16.00             CC
 469     5/24/2018    JB    Review correspondence regarding status of settlement negotiations and pending trial.                                                               0.10   $225.00       $0.00     $0.00       $0.00             N/A
 470      6/6/2018   WBW    Drafted the parties' joint pre-trial statement.                                                                                                    2.00   $160.00     $320.00   $320.00       $0.00              A
 471      6/6/2018   WBW    Conducted legal research regarding whether attorney's fees are recoverable in a complaint to the dischargeability proceeding.                      0.80   $160.00     $128.00   $128.00       $0.00              A
 472      6/6/2018   WBW    Email correspondence with attorney Tom Ross regarding the parties' joint pre-trial statement.                                                      0.10   $160.00      $16.00    $16.00       $0.00              A
 473      6/8/2018    JB    Correspondence regarding accounting records relative to the claim for attorneys fees.                                                              0.10   $225.00       $0.00     $0.00       $0.00             N/A
 474      6/8/2018   WBW    Drafted NF Clean's proposed findings of fact and conclusions of law.                                                                               2.20   $160.00     $352.00   $316.80      $35.20             TP
          6/8/2018   WBW    Conducted legal research regarding whether and to what extent attorney's fees in pursuing a breach of contract claim is debt that would be
 475                        non-dischargeable.                                                                                                                                 1.20   $160.00     $192.00     $0.00     $192.00             OT
 476      6/8/2018   WBW    Email correspondence with attorney Tom Ross regarding the parties joint pretrial statement.                                                        0.30   $160.00      $48.00    $48.00       $0.00              A
 477     6/11/2018   WBW    Continued drafting NF Clean's proposed findings of fact and conclusions of law.                                                                    2.50   $160.00     $400.00   $360.00      $40.00             TP
 478     6/11/2018   WBW    Conference call with attorney Tom Ross regarding the parties' joint pre-trial statement.                                                           0.40   $160.00      $64.00    $64.00       $0.00              A
 479     6/11/2018   WBW    Revised and finalized parties' joint pre-trial statement consistent with the revisions discussed with attorney Tom Ross.                           0.70   $160.00     $112.00   $112.00       $0.00              A
 480     6/11/2018   WBW    Prepared all court-required exhibits necessary for filing with the parties' joint pre-trial statement                                              0.80   $160.00     $128.00   $128.00       $0.00              A
 481     6/18/2018    JB    Meeting with Warren Wise regarding pretrial conference and upcoming trial.                                                                         0.40   $225.00       $0.00     $0.00       $0.00             N/A
 482     6/18/2018    JB    Correspondence regarding trial exhibits.                                                                                                           0.10   $225.00       $0.00     $0.00       $0.00             N/A
 483     6/18/2018   WBW    Attended the court-ordered pre-trial hearing in Houston.                                                                                           6.50   $160.00   $1,040.00   $884.00     $156.00             TR
 484     6/29/2018   WBW    Email correspondence with Nuno Fernandes [R]                                                                                                       0.10   $160.00      $16.00     $8.00       $8.00             CC
 485      7/2/2018    JB    Review correspondence regarding trial preparation.                                                                                                 0.10   $225.00       $0.00     $0.00       $0.00             N/A
 486      7/2/2018   WBW    Email correspondence with Nuno Fernandes regarding … [R]                                                                                           0.10   $160.00      $16.00     $8.00       $8.00             CC
 487      7/2/2018   WBW    Prepared for trial, specifically outlining with direct examination of Nuno Fernandes.                                                              2.50   $160.00     $400.00   $360.00      $40.00             TP
 488      7/5/2018   WBW    Prepared for trial, specifically determining all documents that need to be included in the trial notebook.                                         1.00   $160.00     $160.00   $144.00      $16.00             TP
 489      7/5/2018   WBW    Prepared for trial, specifically preparing the direct examination of Nuno Fernandes.                                                               1.00   $160.00     $160.00   $144.00      $16.00             TP
 490      7/5/2018   WBW    Prepared for trial, specifically preparing the direct examination of Salim Kakal.                                                                  1.00   $160.00     $160.00   $144.00      $16.00             TP
 491      7/5/2018   WBW    Prepared for trial, specifically outlining plaintiff's closing argument.                                                                           1.50   $160.00     $240.00   $216.00      $24.00             TP
          7/5/2018   WBW    Conducted legal research regarding the legal requirements for proving fraud in the bankruptcy code specifically as it relates to non-
 492                        dischargeability matters.                                                                                                                          2.50   $160.00     $400.00     $0.00     $400.00              OT




                                                                                                                                   Page 12 of 14
                                                           Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 38 of 42

        GLOSSARY
                      [R]    Full description not given due to redactions.
                      CC     Client Communications, reduced by 50%.
                       TP    Trial preparations, reduced by 10%.
                      BB     Block-billed entries, reduced by 15%.
                      TR     Travel entries, reduced by 15%.
                       V     Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP    Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN     Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT     Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A    Written off amounts by Orgain Bell.
                       A     Allowed in full.
                      AT     Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                Reason for Disallowance
Entry      Date       Atty                                                                 Description                                                                 Hours      Rate     Amount       Allowed    Disallowed       (See Glossary)

 493       7/5/2018 WBW Conducted legal research regarding the legal requirements for proving a debt is non-dischargeable under the bankruptcy code.                      2.00   $160.00     $320.00    $320.00        $0.00              A
 494       7/6/2018  JB Phone conference with Warren re[garding] trial preparation.                                                                                       0.40   $225.00       $0.00       $0.00       $0.00             N/A
 495       7/6/2018 WBW Met with Nuno Fernandes in Houston, Texas to [R]                                                                                                  8.00   $160.00   $1,280.00   $1,088.00     $192.00             TR
 496       7/7/2018  JB Meeting with Warren Wise regarding trial preparation.                                                                                             0.70   $225.00       $0.00       $0.00       $0.00             N/A
           7/7/2018 WBW Made final preparations for the bankruptcy trial, specifically, preparing and finalizing NF Clean's direct examination of Nuno Fernandes
 497                    and Salim Kakal.                                                                                                                                  7.00   $160.00   $1,120.00   $1,008.00     $112.00              TP
 498       7/8/2018 WBW Traveled to Houston, Texas to prepare for trial in the bankruptcy proceeding.                                                                     1.50   $160.00     $240.00     $216.00      $24.00              TR
           7/8/2018 WBW Made final preparations for the bankruptcy trial, specifically, preparing and finalizing NF Clean's direct examination of Nuno Fernandes
 499                    and Salim Kakal.                                                                                                                                  6.00   $160.00     $960.00    $864.00       $96.00             TP
 500       7/9/2018  JB Attend trial of bankruptcy adversary proceeding in Houston with related meetings with client.                                                     8.00   $225.00       $0.00       $0.00       $0.00             N/A
 501       7/9/2018 WBW Prepared for the trial in the bankruptcy proceeding.                                                                                              1.50   $160.00     $240.00    $216.00       $24.00             TP
 502       7/9/2018 WBW Attend trial in the bankruptcy proceeding.                                                                                                        8.00   $160.00   $1,280.00   $1,088.00     $192.00             TR
 503      7/17/2018  JB Meeting with Warren regarding status and next steps.                                                                                              0.30   $225.00       $0.00       $0.00       $0.00             N/A
 504       8/6/2018 WBW Email correspondence with attorney Tom Ross regarding attorney's fees.                                                                            0.10   $160.00      $16.00      $16.00       $0.00              A
 505      8/20/2018  JB Review correspondence regarding status update.                                                                                                    0.10   $225.00       $0.00       $0.00       $0.00             N/A
 506      8/20/2018 WBW Email correspondence with Nuno Fernandes regarding the … [R]                                                                                      0.20   $160.00      $32.00      $16.00      $16.00             CC
 507       9/7/2018  JB Correspondence to Nuno regarding .. [R]                                                                                                           0.30   $225.00       $0.00       $0.00       $0.00             N/A
 508      9/17/2018  JB Phone conference with Warren regarding [R]                                                                                                        0.20   $225.00       $0.00       $0.00       $0.00             N/A
 509      9/17/2018  JB Correspondence regarding status of hearing on attorney's fees.                                                                                    0.10   $225.00      $22.50       $0.00      $22.50              V
 510      9/18/2018 WBW Email correspondence with attorney Tom Ross regarding the outstanding attorney's fees issues.                                                     0.20   $160.00      $32.00      $32.00       $0.00              A
          9/24/2018 WBW Prepared for the court-ordered hearing on the attorney's fees issue, specifically determining the amount of attorney's fees and expenses
                        incurred by NF Clean, outlining testimony to prove up said attorney's fees and expenses, preparing all necessary exhibits to prove up said
 511                    attorney's fees and expenses.                                                                                                                     3.50   $160.00     $560.00    $560.00         $0.00             A
          9/24/2018 WBW Conducted legal research regarding whether a creditor is entitled to pre-petition and post-petition attorney's fees when the primary debt is
 512                    nondischargeable under 11 U.S.C. § 523(a)                                                                                                         1.60   $160.00     $256.00    $256.00        $0.00              A
 513      9/24/2018 WBW Drafted NF Clean's response to plaintiff's brief in opposition of attorney's fees.                                                                3.20   $160.00     $512.00    $512.00        $0.00              A
 514      9/25/2018  JB Review correspondence regarding hearing on attorney's fees today.                                                                                 0.10   $225.00      $22.50     $22.50        $0.00              A
 515      9/25/2018 WBW Prepared for the court-ordered hearing on the attorney's fees issue in Houston, Texas.                                                            1.60   $160.00     $256.00    $256.00        $0.00              A
 516      9/25/2018 WBW Attended the court-ordered hearing on the attorney's fees issue in Houston, Texas.                                                                7.00   $160.00   $1,120.00    $952.00      $168.00              TR
 517      9/28/2018  JB Receive and review debtor's proposal for amendment to bankruptcy plan; correspondence regarding the same.                                         0.30   $225.00      $67.50     $67.50        $0.00              A
          10/1/2018 WBW Reviewed and analyzed the trustee's motion to dismiss and Kakal's responsive filings for purposes of preparing to argue that Kakal's
 518                    bankruptcy should not be dismissed due to the trial and pending final judgment.                                                                   0.50   $160.00      $80.00     $80.00         $0.00             A
          10/3/2018 WBW Conducted legal research regarding the Texas Theft Liability Act in preparation for arguing that attorney's fees are recoverable for
 519                    establishing a claim under that act.                                                                                                              1.80   $160.00     $288.00    $288.00        $0.00              A
 520      10/3/2018 WBW Drafted plaintiff's brief regarding entitlement to and nondischargeability of attorney's fees.                                                    2.70   $160.00     $432.00    $432.00        $0.00              A
 521      10/4/2018  JB Phone conference with WW regarding hearing on [R]                                                                                                 0.10   $225.00       $0.00      $0.00        $0.00             N/A
 522      10/4/2018 WBW Attended the court hearing on the trustee's motion to dismiss for failure to make payment in Houston, Texas.                                      4.00   $160.00     $640.00    $544.00       $96.00             TR
 523      10/8/2018 WBW Revised and finalized plaintiff's brief regarding entitlement to and nondischargeability of attorney's fees.                                      1.80   $160.00     $288.00    $288.00        $0.00              A
 524     10/10/2018  JB Receive and review correspondence from court regarding conversion to Chapter 7 and future proceedings.                                            0.10   $225.00       $0.00      $0.00        $0.00             N/A
 525     10/10/2018 WBW Reviewed and analyzed additional court filings with respect to Kakal's bankruptcy proceedings.                                                    0.60   $160.00      $96.00      $0.00       $96.00              V
 526     10/23/2018  JB Correspondence to Nuno regarding .. [R]                                                                                                           0.10   $225.00       $0.00      $0.00        $0.00             N/A
 527     10/24/2018  JB Review correspondence from client regarding [R]                                                                                                   0.10   $225.00       $0.00      $0.00        $0.00             N/A
         10/30/2018 WBW Email correspondence with Judge Isgur's court coordinator for purposes of determining the status of judge's ruling on the attorney's fees
 528                    issue.                                                                                                                                            0.40   $160.00      $64.00     $64.00         $0.00             A
 529     10/31/2018  JB Review correspondence regarding status of ruling on award of attorney's fees.                                                                     0.10   $225.00       $0.00      $0.00         $0.00            N/A
 530     10/31/2018 WBW Email correspondence with the court coordinator regarding the status of the court's ruling on the attorney's fees issue.                          0.20   $160.00      $32.00     $32.00         $0.00             A




                                                                                                                                 Page 13 of 14
                                                            Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 39 of 42

        GLOSSARY
                      [R]     Full description not given due to redactions.
                      CC      Client Communications, reduced by 50%.
                       TP     Trial preparations, reduced by 10%.
                      BB      Block-billed entries, reduced by 15%.
                      TR      Travel entries, reduced by 15%.
                       V      Vague claim that inhibits Court assessment. Allowed at $0.00.
                      DNP     Claims on which NF Clean did not prevail. Allowed at $0.00.
                      UN      Work unnecessary to the TTLA claim. Allowed at $0.00.
                      OT      Claims against someone other than Kakal, or unrelated to the TTLA claim; Allowed at $0.00.
                      N/A     Written off amounts by Orgain Bell.
                       A      Allowed in full.
                      AT      Attempted work, unrecoverable. Allowed at $0.00.

                                                                                                                                                                                                                                  Reason for Disallowance
Entry     Date        Atty                                                                 Description                                                           Hours       Rate         Amount          Allowed    Disallowed       (See Glossary)

 531     10/31/2018   WBW     Telephone conversation with the court coordinator regarding the status of the court's ruling on the attorney's fees issues.           0.30    $160.00           $48.00       $48.00        $0.00              A
 532      11/1/2018   WBW     Met with John Seth Bullard to determine our plan moving forward with respect to Kakal's Chapter 7 bankruptcy.                         0.40    $160.00           $64.00        $0.00       $64.00              UN
 533      11/5/2018   WBW     Determined whether an objection Salim Kakal's proposed modifications under his Chapter 13 plan is required.                           0.20    $160.00           $32.00       $32.00        $0.00              A
 534     11/15/2018   WBW     Email correspondence with the case manager regarding the status of the attorney's fees issue.                                         0.20    $160.00           $32.00       $32.00        $0.00              A
 535     11/16/2018   WBW     Email correspondence with Nuno Fernandes regarding [R]                                                                                0.20    $160.00           $32.00       $16.00       $16.00              CC
 536     11/28/2018    JB     Correspondence to client regarding [R].                                                                                               0.10    $225.00           $22.50       $11.25       $11.25              CC
         11/30/2018   WBW     Reviewed and analyzed the trustee's notice of abandonment of property for purposes of determining whether objections to same are
 537                          necessary.                                                                                                                            0.30    $160.00           $48.00         $0.00      $48.00              UN
                      Total
                                                                                                                                                                  482.40   $95,085.00      $69,379.00   $51,196.95   $18,182.05
                                                                                                                                                                                        client
                                                                                                                                                                                        discount           $500.00
                                                                                                                                                                                        Total:          $50,696.95




                                                                                                                                 Page 14 of 14
                                                         Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 40 of 42

Entry     Date                                                                                            Description                                                               Amount      Allowed        Disallowed

 1      12/29/2015   Photocopies, Copies: 153 @ $.10 each                                                                                                                              $15.30          $0.00            $15.30
 2      12/31/2015   Secretary of State (Check #-000181761 Record Request).                                                                                                             $1.00          $0.00             $1.00
 3       2/24/2016   Photocopies, Copies: 4 @ $.10 each                                                                                                                                 $0.40          $0.00             $0.40
 4       2/29/2016   Secretary of State (Check #-000182193 Record Request).                                                                                                             $1.00          $0.00             $1.00
 5        3/3/2016   Federal express corp. Check # - 000182113                                                                                                                         $31.59          $0.00            $31.59
 6       3/30/2016   Photocopies, Copies: 7 @ $.10 each                                                                                                                                 $0.70          $0.00             $0.70
 7       3/31/2016   Secretary of State (Check #-000182473 Record Search).                                                                                                              $1.00          $0.00             $1.00
 8       4/30/2016   Capital One Bank Check # - 000182603 Electronic Filing                                                                                                           $473.29        $473.29             $0.00
 9        6/3/2016   Capital One Bank Check # - 000182867 Electronic Filing                                                                                                           $176.46        $176.46             $0.00
 10      6/29/2016   Photocopies, Copies: 61 @ $.10 each                                                                                                                                $6.10          $0.00             $6.10
 11       7/8/2016   Photocopies, Copies: 138 @ $.10 each                                                                                                                              $13.80          $0.00            $13.80
 12       8/5/2016   Photocopies, Copies: 15 @ $.10 each                                                                                                                                $1.50          $0.00             $1.50
 13       9/6/2016   Capital One Bank Check # - 000285319 Electronic Filing                                                                                                             $2.06          $2.06             $0.00
 14      10/5/2016   Capital One Bank Check # - 000285532 Electronic Filing                                                                                                             $2.06          $2.06             $0.00
 15      12/2/2016   Capital One Bank Check # - 000285976 Electronic Filing                                                                                                             $2.06          $2.06             $0.00
 16     12/21/2016   Warren Wise Check # - 000286202; 12/28/16 Mileage to/from Houston, TX for deposition of Salim Kakal                                                              $118.80          $0.00           $118.80
 17     12/21/2016   Warren Wise Check # - 000286202; 12/28/16 Parking in Houston, TX for deposition of Salim Kakal                                                                    $15.00          $0.00            $15.00
 18     12/21/2016   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 19     12/27/2016   Photocopies, Copies: 503 @ $.10 each                                                                                                                              $50.30          $0.00            $50.30
 20     12/29/2016   Photocopies, Copies: 4 @ $.10 each                                                                                                                                 $0.40          $0.00             $0.40
 21     12/30/2016   Photocopies, Copies: 7 @ $.10 each                                                                                                                                 $0.70          $0.00             $0.70
 22     12/31/2016   Secretary of State (Check #-000286355 Records Service).                                                                                                            $1.00          $0.00             $1.00
 23      1/10/2017   Reliable Court Repor[ter] Check # - 000286352; Deposition of Salim Kakal.                                                                                        $685.00        $685.00             $0.00
 24       2/8/2017   Photocopies, Copies: 65 @ $.10 each                                                                                                                                $5.40          $0.00             $5.40
 25       2/9/2017   Photocopies, Copies: 22 @ $.10 each                                                                                                                                $2.20          $0.00             $2.20
 26      2/11/2017   Photocopies, Copies: 27 @ $.10 each                                                                                                                                $2.70          $0.00             $2.70
 27      2/14/2017   Photocopies, Copies: 46 @ $.10 each                                                                                                                                $4.60          $0.00             $4.60
 28      2/28/2017   Secretary of State (Check #-000286749) Secretary of State.                                                                                                         $1.00          $0.00             $1.00
 29      3/31/2017   Admissible Evidence, Voucher # - 000551222; Deposition/Salim Kakal                                                                                               $437.00        $437.00             $0.00
 30      4/12/2017   Photocopies, Copies: 147 @ $.10 each                                                                                                                              $14.70          $0.00            $14.70
 31      5/19/2017   First Bank Card Check # - 000287250 Electronic Filing                                                                                                             $43.21         $43.21             $0.00
 32      5/19/2017   First Bank Card Check # - 000287250 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 33      5/19/2017   First Bank Card Check # - 000287250 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 34      5/25/2017   Harris County Tax AS Voucher # - 000551755 Filing fee for Request for vehicle information for NF Clean v. Mondex International /JSB                                $2.00          $2.00             $0.00
 35      5/25/2017   Harris County Tax AS Voucher # - 000551755 Filing fee for Request for vehicle information for NF Clean v. Mondex International /JSB Void Check # - 000287288      -$2.00         -$2.00             $0.00
 36      5/25/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                                                 $0.10          $0.00             $0.10
 37      5/25/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 38      5/25/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 39      5/31/2017   Bureau of Motor Vehi[cle] Check # - 000287389 Vehicle History Report/ NF Clean v. Mondex/WBW                                                                      $20.00          $0.00            $20.00
 40      5/31/2017   First Bank Card Check # - 000287421 Electronic Filing                                                                                                              $4.95          $4.95             $0.00
 41      5/31/2017   First Bank Card Check # - 000287421 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 42      5/31/2017   First Bank Card Check # - 000287421 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 43      6/14/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 44      6/20/2017   Photocopies, Copies: 103 @ $.10 each                                                                                                                              $10.30          $0.00            $10.30
 45      6/30/2017   First Bank Card Check # - 000287644 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 46      7/31/2017   Kimberly Daily Check # - 000287711 6/30/17 Parking/Houston, TX for a meeting/KLD                                                                                   $5.00          $0.00             $5.00
 47      3/31/2017   Capital One Bank Check # - 000286939 Electronic Filing                                                                                                             $2.06          $2.06             $0.00
 48      8/16/2017   Photocopies, Copies: 95 @ $.10 each                                                                                                                                $9.50          $0.00             $9.50
 49      8/17/2017   Photocopies, Copies: 278 @ $.10 each                                                                                                                              $27.80          $0.00            $27.80
 50      8/22/2017   First Bank Card Check # - 000287863 Harris County District Clerk Record/WBW                                                                                        $0.30          $0.00             $0.30
 51      8/22/2017   First Bank Card Check # - 000287863 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 52      8/22/2017   Photocopies, Copies: 38 @ $.10 each                                                                                                                                $3.80          $0.00             $3.80
 53      9/20/2017   First Bank Card Check # - 000288011 Electronic Filing                                                                                                              $2.06          $2.06             $0.00
 54      9/20/2017   First Bank Card Check # - 000288011Record Search/HC District Clerk-Web/WBW                                                                                         $4.00          $0.00             $4.00
 55      9/20/2017   First Bank Card Check # - 000288011Record Search/HC District Clerk-Web/WBW                                                                                        $11.00          $0.00            $11.00
 56      9/28/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 57      10/3/2017   Photocopies, Copies: 48 @ $.10 each                                                                                                                                $4.80          $0.00             $4.80
 58      10/3/2017   Photocopies, Copies: 11 @ $.10 each                                                                                                                                $1.10          $0.00             $1.10
 59      10/3/2017   Photocopies, Copies: 7 @ $.10 each                                                                                                                                 $0.70          $0.00             $0.70
 60      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                                                 $0.30          $0.00             $0.30
 61      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                                                 $0.20          $0.00             $0.20
 62      10/3/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                                                 $0.80          $0.00             $0.80
 63      10/3/2017   Photocopies, Copies: 4 @ $.10 each                                                                                                                                 $0.40          $0.00             $0.40




                                                                                                                               Page 1 of 3
                                                        Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 41 of 42

Entry     Date                                                                                          Description                                      Amount      Allowed           Disallowed

 64      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 65      10/3/2017   Photocopies, Copies: 48 @ $.10 each                                                                                                     $4.80             $0.00             $4.80
 66      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 67      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 68      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 69      10/3/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                      $0.80             $0.00             $0.80
 70      10/3/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                      $0.80             $0.00             $0.80
 71      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 72      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 73      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 74      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 75      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 76      10/3/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
 77      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 78      10/3/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
 79      10/3/2017   Photocopies, Copies: 5 @ $.10 each                                                                                                      $0.50             $0.00             $0.50
 80      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 81      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 82      10/3/2017   Photocopies, Copies: 14 @ $.10 each                                                                                                     $1.40             $0.00             $1.40
 83      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 84      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 85      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 86      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 87      10/3/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
 88      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 89      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 90      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 91      10/3/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
 92      10/3/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
 93      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 94      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
 95      10/3/2017   Photocopies, Copies: 38 @ $.10 each                                                                                                     $3.80             $0.00             $3.80
 96      10/3/2017   Photocopies, Copies: 4 @ $.10 each                                                                                                      $0.40             $0.00             $0.40
 97      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
 98      10/3/2017   Photocopies, Copies: 1 @ $.10 each                                                                                                      $0.10             $0.00             $0.10
 99      10/3/2017   Photocopies, Copies: 4 @ $.10 each                                                                                                      $0.40             $0.00             $0.40
100      10/3/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
101      10/3/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                      $0.80             $0.00             $0.80
102      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
103      10/3/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
104      10/4/2017   Photocopies, Copies: 3 @ $.10 each                                                                                                      $0.30             $0.00             $0.30
105      10/4/2017   Photocopies, Copies: 5 @ $.10 each                                                                                                      $0.50             $0.00             $0.50
106      10/4/2017   Photocopies, Copies: 13 @ $.10 each                                                                                                     $1.30             $0.00             $1.30
107      10/4/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                      $0.80             $0.00             $0.80
108      10/4/2017   Photocopies, Copies: 8 @ $.10 each                                                                                                      $0.80             $0.00             $0.80
109      10/4/2017   Photocopies, Copies: 10 @ $.10 each                                                                                                     $1.00             $0.00             $1.00
110      10/4/2017   Photocopies, Copies: 20 @ $.10 each                                                                                                     $2.00             $0.00             $2.00
111      10/6/2017   David Bledsoe Check # - 000288173 10/5/17 Mileage to/From Houston, Texas for 341 Meeting of Creditors/DBB                              $94.70             $0.00            $94.70
112      10/6/2017   David Bledsoe Check # - 000288173 10/5/17 Parking/Houston, Texas for 341 Meeting of Creditors/DBB                                      $25.00             $0.00            $25.00
113      10/6/2017   Pacer Service Center Voucher # - 000553562 Record Search                                                                                $4.00             $0.00             $4.00
114     10/17/2017   Secretary of State (Check # - 000288288 Record Search)                                                                                  $2.00             $0.00             $2.00
115     10/27/2017   Warren Wise Check # - 000288304; 10/26/17 Mileage to/from Houston, TX to attend the court-mandated status conference hearings/WBW      $99.51             $0.00            $99.51
116     10/30/2017   Warren Wise Check # - 000288304; 10/26/17 Parking/Houston, TX to attend the court-mandated status conference hearings/WBW              $15.00             $0.00            $15.00
117     10/31/2017   Secretary of State (Check #-000288445 Electronic Filing)                                                                                $9.00             $9.00             $0.00
118      11/1/2017   Photocopies, Copies: 47 @ $.10 each                                                                                                     $4.70             $0.00             $4.70
119      11/6/2017   David Bledsoe Check # - 000288401 11/2/17 Mileage to/From Houston, Texas for Creditor Meeting/DB                                       $94.70             $0.00            $94.70
120      11/6/2017   David Bledsoe Check # - 000288401 11/2/17 Parking/Houston, Texas for Creditor Meeting/DB                                               $20.00             $0.00            $20.00
121      12/4/2017   Photocopies, Copies: 2 @ $.10 each                                                                                                      $0.20             $0.00             $0.20
122     12/21/2017   Photocopies, Copies: 11 @ $.10 each                                                                                                     $1.10             $0.00             $1.10
123     12/28/2017   David Bledsoe Check # - 000288702 12/22/17 Mileage to/From Houston, Texas for Creditor Meeting/DBB                                     $94.70             $0.00            $94.70
124     12/28/2017   David Bledsoe Check # - 000288702 12/22/17 Parking/Houston, Texas for Creditor Meeting/DBB                                             $25.00             $0.00            $25.00
125      1/30/2018   Pacer Service Center Check # - 00288967 10/01 - 12/31 Record Searches                                                                  $16.10             $0.00            $16.10
126      1/30/2018   First Bank Card Voucher # - 000554809 Professional Services/Removal/WBW                                                               $350.00             $0.00           $350.00




                                                                                                                            Page 2 of 3
                                                        Case 18-03010 Document 28 Filed in TXSB on 07/02/19 Page 42 of 42

Entry      Date                                                                                         Description                                                                                    Amount       Allowed           Disallowed

127      2/26/2018   Photocopies, Copies: 42 @ $.10 each                                                                                                                                                   $4.20              $0.00             $4.20
128       3/1/2018   Photocopies, Copies: 2 @ $.10 each                                                                                                                                                    $0.20              $0.00             $0.20
129       3/2/2018   Photocopies, Copies: 27 @ $.10 each                                                                                                                                                   $2.70              $0.00             $2.70
130       3/7/2018   Warren Wise Check # - 000289270 2/27/18 Meal/Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on Salim Kakal/WBW                                    $3.02              $0.00             $3.02
131       3/7/2018   Warren Wise Check # - 000289270 3/1/18 Meal/Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on joint disc plan/WBW                                $18.02              $0.00            $18.02
132       3/7/2018   Warren Wise Check # - 000289270 2/27/18 Mileage to/from Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on Salim Kakal/WBW                       $113.36              $0.00           $113.36
133       3/7/2018   Warren Wise Check # - 000289270 2/27/18 Parking/Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on Salim Kakal/WBW                                $12.00              $0.00            $12.00
134       3/7/2018   Warren Wise Check # - 000289270 3/1/18 Mileage to/from Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on joint disc plan/WBW                    $107.91              $0.00           $107.91
135       3/7/2018   Warren Wise Check # - 000289270 3/1/18 Parking/Houston, TX attending court hearing in Southern District of Texas Bankruptcy Court on joint disc plan/WBW                             $12.00              $0.00            $12.00
136      3/22/2018   Warren Wise Check # - 000289394 3/15/18 Mileage to/from Houston, Texas to attend court ordered status conference/WBW                                                                $100.28              $0.00           $100.28
137      3/31/2018   Kim Tindall & Assoc. Voucher # - 000555530 2/13/18 Professional Services/JSB                                                                                                         $75.00              $0.00            $75.00
138      4/30/2018   Warren Wise Check # - 000289764 4/30/18 Meals/Houston, TX attending hearing/WBW                                                                                                      $13.89              $0.00            $13.89
139      4/30/2018   Warren Wise Check # - 000289764 4/30/18 Mileage to/from Houston, TX to attend hearing on Kakal's confirmation of bankruptcy plan & court-ordered mediation/WBW                      $106.82              $0.00           $106.82
140      4/30/2018   Warren Wise Check # - 000289764 4/30/18 Parking/Houston, TX to attend hearing on Kakal's confirmation of bankruptcy plan & court-ordered mediation/WBW                               $12.00              $0.00            $12.00
141      4/30/2018   Pacer Service Center Check # - 000289687 Record Search                                                                                                                               $37.00              $0.00            $37.00
142      6/11/2018   Photocopies, Copies: 22 @ $.10 each                                                                                                                                                   $2.20              $0.00             $2.20
143      6/15/2018   Photocopies, Copies: 149 @ $.10 each                                                                                                                                                 $14.90              $0.00            $14.90
144      6/19/2018   Cheyenne Homes Check # - 000290056 2/15/18 Professional Services pertaining to Salim Kakal/JB                                                                                        $85.00              $0.00            $85.00
145      6/20/2018   Warren Wise Check # - 000290045 6/18/18 Meals/Houston, Texas attending the court required pre-trial hearing/WBW                                                                      $14.35              $0.00            $14.35
146      6/20/2018   Warren Wise Check # - 000290045 6/18/18 Travel from 470 Orleans St. Beaumont, TX to County Clerk at Law No. 1, 201 Caroline Street Houston, Texas/WBW                               $105.73              $0.00           $105.73
147      6/20/2018   Warren Wise Check # - 000290045 6/18/18 Parking/Houston, Texas to attend the court required pre-trial hearing/WBW                                                                    $12.00              $0.00            $12.00
148      6/30/2018   Warren Wise Check # - 000290163 7/8 - 7/9/18 Meals/Houston, Texas attending trial in the bankruptcy proceeding/WBW                                                                   $74.10              $0.00            $74.10
149      6/30/2018   Warren Wise Check # - 000290163 7/8 - 7/9/18 Mileage to/from 470 Orleans Street Beaumont, Texas 77704 to/from 201 Caroline Street Houston, Texas 77002/WBW                          $106.82              $0.00           $106.82
150      6/30/2018   Warren Wise Check # - 000290163 7/8 - 7/9/18 Parking/Caroline Street, Houston, Texas 77002/Attending trial in the bankruptcy proceeding/WBW                                          $44.00              $0.00            $44.00
151      6/30/2018   Warren Wise Check # - 000290163 7/8 - 7/9/18 Hotel/Houston, Texas 77002/Attending trial in the bankruptcy proceeding/WBW                                                            $237.03              $0.00           $237.03
152      6/30/2018   Warren Wise Check # - 000290163 7/6/18 Mileage to/from 470 Orleans Street Beaumont, Texas 77704 to/from Houston, Texas 77702; Meet with Nuno Fernandes to prepare for trial/WBW     $114.45              $0.00           $114.45
153       7/2/2018   Photocopies, Copies: 95 @ $.10 each                                                                                                                                                   $9.50              $0.00             $9.50
154       7/3/2018   Photocopies, Copies: 13 @ $.10 each                                                                                                                                                   $1.30              $0.00             $1.30
155       7/5/2018   Photocopies, Copies: 761 @ $.10 each                                                                                                                                                 $76.10              $0.00            $76.10
156       7/6/2018   Pacer Service Center Check # - 000290271 Record Searches                                                                                                                             $10.60              $0.00            $10.60
157       7/7/2018   Photocopies, Copies: 705 @ $.10 each                                                                                                                                                 $70.50              $0.00            $70.50
158       7/8/2018   Photocopies, Copies: 523 @ $.10 each                                                                                                                                                 $52.30              $0.00            $52.30
159       7/9/2018   Photocopies, Copies: 1 @ $.10 each                                                                                                                                                    $0.10              $0.00             $0.10
160      7/10/2018   Photocopies, Copies: 130 @ $.10 each                                                                                                                                                 $13.00              $0.00            $13.00
161      9/18/2018   Photocopies, Copies: 14 @ $.10 each                                                                                                                                                   $1.40              $0.00             $1.40
162      9/19/2018   Photocopies, Copies: 51 @ $.10 each                                                                                                                                                   $5.10              $0.00             $5.10
163      9/20/2018   Photocopies, Copies: 21 @ $.10 each                                                                                                                                                   $2.10              $0.00             $2.10
164      9/24/2018   Photocopies, Copies: 82 @ $.10 each                                                                                                                                                   $8.20              $0.00             $8.20
165      9/25/2018   Photocopies, Copies: 14 @ $.10 each                                                                                                                                                   $1.40              $0.00             $1.40
166      9/28/2018   Warren Wise Check # - 000290709 9/25/18 Meal in Houston, Texas to attend Court Hearing on attorney fees                                                                              $26.96              $0.00            $26.96
167      9/28/2018   Warren Wise Check # - 000290709 9/25/18 Mileage to/from Houston, Texas to attend Court Hearing on attorney fees                                                                     $105.73              $0.00           $105.73
168      10/1/2018   Warren Wise Check # - 000290785 10/4/18 Meal in Houston, Texas to attend court hearing on the bankruptcy trustee's motion to dismiss Kakal's bankruptcy.                             $16.67              $0.00            $16.67
169      10/1/2018   Warren Wise Check # - 000290785 10/4/18 Mileage to/from Houston, Texas to attend court hearing on the bankruptcy trustee's motion to dismiss Kakal's bankruptcy.                    $104.64              $0.00           $104.64
170      10/1/2018   Warren Wise Check # - 000290785 10/4/18 Parking in Houston, Texas to attend court hearing on the bankruptcy trustee's motion to dismiss Kakal's bankruptcy.                          $12.00              $0.00            $12.00
171     10/14/2018   Pacer Service Center Check # - 000291025 Record Serv.                                                                                                                                 $0.20              $0.00             $0.20
172     10/14/2018   Pacer Service Center Check # - 000291025 Record Serv.                                                                                                                                 $7.40              $0.00             $7.40

        Total:                                                                                                                                                                                          $5,073.25      $1,851.57            $3,221.68




                                                                                                                            Page 3 of 3
